             Case 20-11768-CMG                    Doc 1     Filed 02/03/20 Entered 02/03/20 08:46:27                               Desc Main
                                                           Document     Page 1 of 101

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEW JERSEY

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Video Corporation of America

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7 Veronica Ave.
                                  Somerset, NJ 08873
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Somerset                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-11768-CMG                       Doc 1       Filed 02/03/20 Entered 02/03/20 08:46:27                                     Desc Main
                                                                 Document     Page 2 of 101
Debtor    Video Corporation of America                                                                  Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             Case 20-11768-CMG                    Doc 1      Filed 02/03/20 Entered 02/03/20 08:46:27                                   Desc Main
                                                            Document     Page 3 of 101
Debtor   Video Corporation of America                                                              Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-11768-CMG                   Doc 1      Filed 02/03/20 Entered 02/03/20 08:46:27                                  Desc Main
                                                           Document     Page 4 of 101
Debtor    Video Corporation of America                                                             Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 3, 2020
                                                  MM / DD / YYYY


                             X   /s/ David Berlin                                                         David Berlin
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Daniel M. Stolz                                                       Date February 3, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Daniel M. Stolz
                                 Printed name

                                 WASSERMAN, JURISTA & STOLZ, P.C.
                                 Firm name

                                 110 Allen Road
                                 Suite 304
                                 Basking Ridge, NJ 07920
                                 Number, Street, City, State & ZIP Code


                                 Contact phone      (973) 467-2700               Email address      attys@wjslaw.com

                                 028461980 NJ
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Case 20-11768-CMG   Doc 1    Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                            Document     Page 5 of 101




                                                         3rd      February 2020.
Case 20-11768-CMG   Doc 1    Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                            Document     Page 6 of 101
           Case 20-11768-CMG                           Doc 1          Filed 02/03/20 Entered 02/03/20 08:46:27                   Desc Main
                                                                     Document     Page 7 of 101




 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 3, 2020                        X /s/ David Berlin
                                                                       Signature of individual signing on behalf of debtor

                                                                       David Berlin
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 20-11768-CMG                           Doc 1      Filed 02/03/20 Entered 02/03/20 08:46:27                                          Desc Main
                                                                      Document     Page 8 of 101

 Fill in this information to identify the case:
 Debtor name Video Corporation of America
 United States Bankruptcy Court for the: DISTRICT OF NEW JERSEY                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Coranet                                                         Business Debt          Disputed                                                                        $662,679.37
 2 Washington St.                                                                       Subject to
 Suite 701                                                                              Setoff
 New York, NY 10004
 Avid Technology, Inc.                                           Business Debt                                                                                          $634,249.32
 75 Network Dr.
 Burlington, MA 01803
 Forest Electric Corp.                                           Business Debt          Disputed                                                                        $624,205.90
 1375 Broadway                                                                          Subject to
 7th Fl                                                                                 Setoff
 New York, NY 10018
 Christie Digital                                                Business Debt                                                                                          $458,122.69
 10550 Camden Dr
 Cypress, CA 90630
 B&G Electric                                                    Business Debt                                                                                          $306,448.49
 Contractors
 7100 New Horizons
 Blvd.
 North Amityville, NY
 11701
 Synnex Corporation                                              Business Debt                                                                                          $279,109.83
 414 Stokes Rd
 Suite 203
 Medford, NJ 08055
 Hatzel & Buehler, Inc.                                          Business Debt                                                                                          $238,425.27
 230 Park Ave.
 Suite 925
 New York, NY 10169
 Shoreview                                                       Business Debt                                                                                          $226,378.53
 Distribution
 69 Elm St
 Foxboro, MA 02035
 Creston Electronics,                                            Business Debt          Subject to                                                                      $225,244.00
 Inc.                                                                                   Setoff
 101 Broadway
 Cresskill, NJ 07626



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 20-11768-CMG                           Doc 1      Filed 02/03/20 Entered 02/03/20 08:46:27                                          Desc Main
                                                                      Document     Page 9 of 101


 Debtor    Video Corporation of America                                                                       Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Pepper Dash                                                     Business Debt                                                                                          $218,664.25
 Technology
 27 Congress St.
 Suite 104
 Salem, MA 01970
 American Express                                                Business Credit                                                                                        $207,915.69
 PO Box 650448                                                   Card
 Dallas, TX
 75265-0448
 Ingram Micro                                                    Business Debt                                                                                          $204,919.85
 1759 Wehrie Drive
 Williamsville, NY
 14221
 American Express                                                Business Credit                                                                                        $196,018.54
 PO Box 1270                                                     Card
 Newark, NJ 07101
 Atlantis Partners                                               Business Debt                                                                                          $164,186.00
 722 Corneila St.
 Boonton, NJ
 07005-6000
 JB&A Distribution                                               Business Debt                                                                                          $102,294.44
 1050 Northgate Dr.
 Suite 200
 San Rafael, CA
 94903
 Extron Electronics                                              Business Debt          Subject to                                                                        $96,055.35
 1025 E. Ball Road                                                                      Setoff
 Anaheim, CA 92805
 Shure                                                           Business Debt                                                                                            $94,890.32
 PO Box 99265
 Chicago, IL
 60693-9265
 Z-Band, Inc.                                                    Business Debt                                                                                            $86,502.00
 848B North Hanover
 St.
 Carlisle, PA 17013
 KBZ                                                             Business Debt                                                                                            $77,373.93
 2003 So. Easton Rd.
 Suite 308
 Doylestown, PA
 18901
 Teksystems, Inc.                                                Business Debt                                                                                            $73,183.00
 PO Box 198568
 Atlanta, GA
 30384-8568




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 20-11768-CMG                                      Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                                                      Desc Main
                                                                        Document     Page 10 of 101
 Fill in this information to identify the case:

 Debtor name            Video Corporation of America

 United States Bankruptcy Court for the:                       DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        8,107,684.38

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        8,107,684.38


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        4,096,422.25


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            56,731.13

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        7,005,206.93


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         11,158,360.31




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                  Desc Main
                                                            Document     Page 11 of 101
 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     Wells Fargo                                             Checking                        4684                                  $131,242.55




           3.2.     Morgan Stanley                                          Checking                        5266                                  $176,989.65




           3.3.     Provident Bank                                          Checking                        3642                                  $774,348.14



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                 $1,082,580.34
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Security deposit with 370 Seventh Ave Associates, LLC for 7 Penn Plaza, NY                                                      $30,000.00

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                              Desc Main
                                                            Document     Page 12 of 101
 Debtor           Video Corporation of America                                                    Case number (If known)
                  Name




 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


           8.1.     Travelers Insurance auto & general prepayments                                                                           $25,862.43




           8.2.     Prepaid computer insurance                                                                                                 $1,049.09




           8.3.     John Hancock - life insurance prepayments                                                                                  $3,380.54




 9.        Total of Part 2.                                                                                                              $60,292.06
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         4,299,115.97    -                                   0.00 = ....              $4,299,115.97
                                              face amount                           doubtful or uncollectible accounts




           11b. Over 90 days old:                               429,388.43   -                                  0.00 =....                  $429,388.43
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                           $4,728,504.40
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                           Desc Main
                                                            Document     Page 13 of 101
 Debtor         Video Corporation of America                                                     Case number (If known)
                Name

           current work in progress                   1-27-20                                  $0.00                                     $555,648.00



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           unallocated                                1-27-20                                  $0.00                                     $885,508.00



 23.       Total of Part 5.                                                                                                        $1,441,156.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           SEE ATTACHED RIDER-NET BOOK VALUE                                             $24,111.00                                       $24,111.00



 40.       Office fixtures
           SEE ATTACHED RIDER-NET BOOK VALUE                                             $48,717.00                                       $48,717.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           SEE ATTACHED RIDER-NET BOOK VALUES                                            $59,255.00                                       $59,255.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                        Desc Main
                                                            Document     Page 14 of 101
 Debtor         Video Corporation of America                                                  Case number (If known)
                Name


 43.        Total of Part 7.                                                                                                         $132,083.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

            General description                                               Net book value of      Valuation method used   Current value of
            Include year, make, model, and identification numbers             debtor's interest      for current value       debtor's interest
            (i.e., VIN, HIN, or N-number)                                     (Where available)

 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    SEE ATTACHED RIDER-NET BOOK
                     VALUE                                                                  $0.00                                              $0.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels

 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            SEE ATTACHED RIDER-NET BOOK VALUES                                       $244,204.00                                      $122,204.00



 51.        Total of Part 8.                                                                                                      $122,204.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                 Desc Main
                                                            Document     Page 15 of 101
 Debtor         Video Corporation of America                                                 Case number (If known)
                Name


        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Money owed under contracts held by Debtor                                                                          $540,864.58




 78.        Total of Part 11.                                                                                               $540,864.58
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case 20-11768-CMG                               Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                                 Desc Main
                                                                 Document     Page 16 of 101
 Debtor          Video Corporation of America                                                                        Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $1,082,580.34

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $60,292.06

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $4,728,504.40

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $1,441,156.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                        $132,083.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $122,204.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $540,864.58

 91. Total. Add lines 80 through 90 for each column                                                         $8,107,684.38            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $8,107,684.38




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 17 of 101




               RIDER TO SCHEDULE A/B

                               ASSETS
VIDEO CORPORATION OF AMERICA
Business - Depreciation and Amortization
FY 12/31/19

 et
Nu                                                                                                                                12/31/18                                                                                   12/31/19
mbe                                       Date in               Life /                   12/31/17 Net Book     12/31/18         Accumulated     12/31/18 Net Book     12/31/19                                             Accumulated     12/31/19 Net Book
 r               Description              Service     Method    Rate     Cost Basis            Value         Depreciation       Depreciation          Value         Depreciation                                           Depreciation          Value


 54 1986 LINCOLN TOWN CAR                 11/26/85 R            5.0000         23,865                  -                    -         23,865                  -                                               -                  23,865                  -
 55 1986 PONTIAC SEDAN                    02/21/86 R            5.0000         12,164                  -                    -         12,164                  -                                               -                  12,164                  -
 89 1995 CHEVY BLAZER                     03/15/95 M            5.0000         26,621                  -                    -         26,621                  -                                               -                  26,621                  -
 90 1998 MERCEDES                         10/13/97 M            5.0000         54,061                  -                    -         54,061                  -                                               -                  54,061                  -
 87 1998 FORD VAN                         07/28/98 MT           5.0000         20,670                  -                    -         20,670                  -                                               -                  20,670                  -
194 2003 CADILLAC SEDAN DEVILLE           11/26/02 M            5.0000         73,712                  -                    -         73,712                  -                                               -                  73,712                  -
227 2004 FORD VAN                         11/03/04 MSL          5.0000         27,462                  -                    -         27,462                  -                                               -                  27,462                  -




                                                                                                                                                                                                 Case 20-11768-CMG
228 2005 FORD                             01/07/05 MSL          5.0000         34,309                  -                    -         34,309                  -                                               -                  34,309                  -
235 truck                                 01/05/06 SL           5.0000         50,451                  -                    -         50,451                  -                                               -                  50,451                  -
240 VAN                                   08/29/06 SL           5.0000         15,345                  -                    -         15,345                  -                                               -                  15,345                  -
241 TRANSPORTATION EQUIPMENT              02/26/07 SL           5.0000          3,865                  -                    -          3,865                  -                                               -                   3,865                  -
239 2007 FORD TRUCK                       06/06/07 SL           5.0000         25,534                  -                    -         25,534                  -                                               -                  25,534                  -

      account 1440    a/d 1441          Automobiles                          368,059                   -                    -       368,059                   -                                               -                368,059                   -




105 LEASEHOLD IMPROVEMENTS - NYC          07/15/99 MSL         39.0000          9,475             4,990               243              4,728             4,747                                 243                                4,971             4,504
122 LEASEHOLD IMPROVEMENTS - NYC          01/31/00 MSL         39.0000          5,958             3,211               153              2,900             3,058                                 153                                3,053             2,905
134 LEASEHOLD IMPROVEMENTS - NYC          12/19/00 MSL         39.0000          3,458             1,941                89              1,606             1,852                                         89                         1,695             1,763
153 FURNITURE - NYC                       04/24/02 MT           7.0000          7,386                  -                    -          7,386                  -                                               -                   7,386                  -




                                                                                                                                                                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
154 FURN. & FIXT. - NYC                   05/30/02 MT           7.0000          2,985                  -                    -          2,985                  -                                               -                   2,985                  -
155 WAREHOUSE RACKS -NYC                  06/06/02 MT           7.0000          2,668                  -                    -          2,668                  -                                               -                   2,668                  -
193 LEASEHOLD IMPROVEMENTS - NYC          10/23/02 MSL         39.0000          1,898             1,153                49                794             1,104                                        49                            843             1,055




                                                                                                                                                                               Document
190 FURNITURE - PA                        10/25/02 M            7.0000          4,698                  -                    -          4,698                  -                                               -                   4,698                  -
191 OFFICE FURNITURE - PA                 12/20/02 M            7.0000          2,161                  -                    -          2,161                  -                                               -                   2,161                  -
188 CHAIRS - NYC                          03/17/03 M            7.0000            742                  -                    -            742                  -                                               -                     742                  -
212 EQUIPMENT - NYC                       09/30/03 M            7.0000            637                  -                    -            637                  -                                               -                     637                  -
213 DELL COMPUTERS - NYC                  10/15/03 M            5.0000         10,987                  -                    -         10,987                  -                                               -                  10,987                  -
214 COMPUTER - NYC                        01/31/04 M            5.0000            948                  -                    -            948                  -                                               -                     948                  -
215 COPIER - NYC                          07/13/04 M            7.0000          9,304                  -                    -          9,304                  -                                               -                   9,304                  -
224 OFFICE EQUIP - NYC                    12/15/04 M            5.0000         35,000                  -                    -         35,000                  -                                               -                  35,000                  -




                                                                                                                                                                                            Page 18 of 101
225 OFFICE EQUIP - NYC                    03/15/05 M            5.0000       102,000                   -                    -       102,000                   -                                               -                102,000                   -
236 leasehold improvements                02/01/06 SL          39.0000          1,617             1,128                41                530             1,087                                        41                            571             1,046
245 FURNITURE, FIXT, & EQUIP- NYC         02/01/07 SL           7.0000         19,341                  -                    -         19,341                  -                                               -                  19,341                  -
256 fuRN. & FIXT. - NYC                   09/20/07 SL           7.0000         20,822                  -                    -         20,822                  -                                               -                  20,822                  -
257 furN. & FIXT. - NYC                   10/26/07 SL           7.0000         13,704             1,631                     -         12,073             1,631                                                -                  12,073             1,631
259 furN. & FIXT. - NYC                   05/20/08 SL           7.0000          3,135                  -                    -          3,135                  -                                               -                   3,135                  -
259 furN. & FIXT. - NYC                   07/01/11 SL           7.0000         17,789             1,272             1,272             17,789                  -                                               -                  17,789                  -
      FURNITURE, FIXT, & EQUIP- NYC       06/30/12 SL           7.0000         10,758             2,305             1,537              9,990                768                                768                               10,758                  -
      FURNITURE, FIXT, & EQUIP- NYC       06/30/13 SL           7.0000          1,761                627              252              1,386                375                                252                                1,638                123
      FURNITURE, FIXT, & EQUIP- NYC       06/30/14 SL           7.0000          4,568             2,283               653              2,938             1,630                                 653                                3,591                977
      FURNITURE, FIXT, & EQUIP- NYC       06/30/15 SL           7.0000         19,968            12,836             2,853              9,985             9,983                  2,853                                            12,838             7,130
      FURNITURE, FIXT, & EQUIP- NYC       06/30/18 SL           7.0000          3,789                                 271                271             3,518                                 541                                  812             2,977

      acct 1410 1420    a/d acct 1401   Office Furniture                     317,557             33,377             7,413           287,804             29,753                  5,642                                          293,446             24,111




249 RENTAL ASSETS                         02/01/07 SL           5.0000       117,748                   -                    -       117,748                   -                                               -                117,748                   -
      RENTAL ASSETS                       10/31/08 SL           5.0000         18,370                  -                    -         18,370                  -                                               -                  18,370                  -
      RENTAL ASSETS
      RENTAL ASSETS
                                          07/01/11 SL
                                          06/30/12 SL
                                                                5.0000
                                                                5.0000
                                                                                  337
                                                                                 (221)
                                                                                                       -
                                                                                                       -
                                                                                                                            -
                                                                                                                            -
                                                                                                                                         337
                                                                                                                                        (221)
                                                                                                                                                              -
                                                                                                                                                              -
                                                                                                                                                                                                 Desc M       -
                                                                                                                                                                                                              -
                                                                                                                                                                                                                                    337
                                                                                                                                                                                                                                   (221)
                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                         -
VIDEO CORPORATION OF AMERICA
Business - Depreciation and Amortization
FY 12/31/19

 et
Nu                                                                                                                              12/31/18                                                                                   12/31/19
mbe                                      Date in              Life /                   12/31/17 Net Book     12/31/18         Accumulated     12/31/18 Net Book     12/31/19                                             Accumulated     12/31/19 Net Book
 r                  Description          Service    Method    Rate     Cost Basis            Value         Depreciation       Depreciation          Value         Depreciation                                           Depreciation          Value


      Sold asset                                                             (4,118)                 -                    -         (4,118)                 -                                               -                  (4,118)                 -
      RENTAL ASSETS                      06/30/13 SL          5.0000         52,503             5,249             5,249             52,503                  -                                               -                  52,503                  -
      RENTAL ASSETS                      06/30/14 SL          5.0000       291,677             87,504            58,335           262,508             29,169            29,169                                               291,677                   -
      RENTAL ASSETS                      06/30/15 SL          5.0000       270,892            135,447            54,178           189,623             81,269            54,178                                               243,801             27,091
      RENTAL ASSETS                      06/30/16 SL          5.0000         78,540            54,978            15,708             39,270            39,270            15,708                                                 54,978            23,562

      acct 1480     a/d account 1481   Other Machinery                     825,728            283,178          133,470            676,020            149,708            99,055                                               775,075             50,653




                                                                                                                                                                                               Case 20-11768-CMG
243 STAGING/RENTAL ASSETS                02/01/07 SL          5.0000       214,486                   -                    -       214,486                   -                                               -                214,486                   -
261 STAGING/RENTAL ASSETS                04/30/08 SL          5.0000         82,540                  -                    -         82,540                  -                                               -                  82,540                  -
      STAGING/RENTAL ASSETS              08/01/08 SL          5.0000         67,077                  -                    -         67,077                  -                                               -                  67,077                  -
      STAGING/RENTAL ASSETS              09/01/08 SL          5.0000          6,708                  -                    -          6,708                  -                                               -                   6,708                  -
      STAGING/RENTAL ASSETS              10/01/08 SL          5.0000         14,010                  -                    -         14,010                  -                                               -                  14,010                  -
      STAGING/RENTAL ASSETS              10/01/08 SL          5.0000          3,834                  -                    -          3,834                  -                                               -                   3,834                  -
      STAGING/RENTAL ASSETS              01/31/09 sl          5.0000          7,927                  -                    -          7,927                  -                                               -                   7,927                  -
      STAGING/RENTAL ASSETS              12/01/09 sl          5.0000         16,654                  -                    -         16,654                  -                                               -                  16,654                  -
      STAGING/RENTAL ASSETS              12/01/10 sl          5.0000         16,548                  -                    -         16,548                  -                                               -                  16,548                  -
      STAGING/RENTAL ASSETS              07/01/11 sl          5.0000         83,042                  -                    -         83,042                  -                                               -                  83,042                  -
      STAGING/RENTAL ASSETS              06/30/12 sl          5.0000         47,923                  -                    -         47,923                  -                                               -                  47,923                  -
      Sale                               08/01/08 SL          5.0000       (23,046)                  -                    -       (23,046)                  -                                               -                (23,046)                  -




                                                                                                                                                                        Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
      a/c 1484     a/d account 1481    Other Machinery                     537,703                   -                    -       537,703                   -                                               -                537,703                   -

244 AVID RENTAL ASSETS                   02/01/07 SL          5.0000         39,340                  -                    -         39,340                  -                                               -                  39,340                  -




                                                                                                                                                                             Document
262 AVID RENTAL ASSETS                   04/30/08 SL          5.0000         96,967                  -                    -         96,967                  -                                               -                  96,967                  -
      AVID RENTAL ASSETS                 12/01/09 sl          5.0000          6,670                  -                    -          6,670                  -                                               -                   6,670                  -
      AVID RENTAL ASSETS                 12/01/10 sl          5.0000         38,102                  -                    -         38,102                  -                                               -                  38,102                  -
      AVID RENTAL ASSETS                 07/01/11 sl          5.0000         73,727                  -                    -         73,727                  -                                               -                  73,727                  -
      AVID RENTAL ASSETS                 06/30/12 sl          5.0000         27,678             5,534             5,534             27,678                  -                                               -                  27,678                  -
      Sale of 4/30/08 asset              04/30/08                          (35,350)                  -                    -       (35,350)                  -                                               -                (35,350)                  -
      AVID RENTAL ASSETS                 06/30/13 sl          5.0000         43,552            13,067             8,710             39,195             4,357                  4,357                                            43,552                  -




                                                                                                                                                                                          Page 19 of 101
      AVID RENTAL ASSETS                 06/30/17 sl          5.0000         52,851            47,566            10,570             15,855            36,996            10,570                                                 26,425            26,426
      AVID RENTAL ASSETS                 06/30/18 sl          5.0000         64,464                               6,446              6,446            58,018            12,893                                                 19,339            45,125

      a/c 1486     depr acc 1481       Other Machinery                     408,001             66,167            31,260           308,630             99,371            27,820                                               336,450             71,551

      TOTAL 1480 ACCOUNTS                                                1,771,432            349,345          164,730          1,522,353            249,079          126,875                                              1,649,228            122,204




200 LEASEHOLD IMPROVEMENTS               07/31/88 MSL        31.5000          2,270                 89               72              2,253                 17                                       17                          2,270                  -
201 LEASHOLD IMPROVEMENTS                07/31/89 MSL        31.5000         11,737                979              373             11,131                606                                373                               11,504                233
202 LEASEHOLD IMPROVEMENTS               07/31/90 MSL        31.5000         25,607             2,963               813             23,457             2,150                                 813                               24,270             1,337
203 LEASEHOLD IMPROVEMENTS               07/31/91 MSL        31.5000         48,226             7,107             1,531             42,650             5,576                  1,531                                            44,181             4,045
204 LEASEHOLD IMPROVEMENTS               07/31/92 MSL        31.5000         19,769             3,531               628             16,866             2,903                                 628                               17,494             2,275
205 LEASEHOLD IMPROVEMENTS               07/31/93 MSL        39.0000          3,309             1,018                85              2,376                933                                       85                          2,461                848
 64 LEASEHOLD IMPROVEMENTS               07/31/94 MSL        39.0000            819                316               21                524                295                                       21                            545                274
 65 LEASEHOLD IMPROVEMENTS               07/31/95 MSL        39.0000         54,336            22,413             1,393             33,316            21,020                  1,393                                            34,709            19,627
 66 LEASEHOLD IMPROVEMENTS               07/31/96 MSL        39.0000          4,821             2,160               124              2,785             2,036                                 124                                2,909             1,912
 67 LEASEHOLD IMPROVEMENTS               07/31/97 MSL        39.0000          3,642             1,739                93              1,996             1,646                                         93                         2,089             1,553
 85 LEASEHOLD IMPROVEMENTS               07/31/98 MSL        39.0000       103,401             42,795             2,651             63,257            40,144                  2,651                                            65,908            37,493

                                                                                                                                                                                               Desc M
104 LEASEHOLD IMPROVEMENTS               01/22/99 MSL        39.0000          2,790             1,426                72              1,436             1,354                                         72                         1,508             1,282
106 LEASEHOLD IMPROVEMENTS               01/31/99 MSL        39.0000         34,276            17,612               879             17,543            16,733                                 879                               18,422            15,854
VIDEO CORPORATION OF AMERICA
Business - Depreciation and Amortization
FY 12/31/19

 et
Nu                                                                                                                             12/31/18                                                                                  12/31/19
mbe                                       Date in             Life /                  12/31/17 Net Book     12/31/18         Accumulated    12/31/18 Net Book     12/31/19                                             Accumulated    12/31/19 Net Book
 r                Description             Service   Method    Rate     Cost Basis           Value         Depreciation       Depreciation         Value         Depreciation                                           Depreciation         Value


123 LEASEHOLD IMPROVEMENTS                01/31/00 MSL       39.0000          8,320            4,495               213              4,038            4,282                                 213                                4,251            4,069
121 LEASEHOLD IMPROVEMENTS                03/31/00 MSL       39.0000          5,254            2,852               135              2,537            2,717                                 135                                2,672            2,582
125 LEASEHOLD IMPROVEMENTS - NEW ROOF     07/19/00 MSL       39.0000          8,533            4,710               219              4,042            4,491                                 219                                4,261            4,272
124 LEASEHOLD IMPROVEMENTS                07/26/00 MSL       39.0000         33,357           18,429               855             15,783           17,574                                 855                               16,638           16,719
135 LEASEHOLD IMPROVEMENTS                01/31/01 MSL       39.0000         46,604           26,339             1,195             21,460           25,144                  1,195                                            22,655           23,949
159 LEASEHOLD IMPROV - NJ                 02/15/02 MSL       39.0000         17,373           10,309               445              7,509            9,864                                 445                                7,954            9,419
195 LEASEHOLD IMPROVEMENTS - NJ           12/17/02 MSL       39.0000            690               420               18                288               402                                       18                            306               384




                                                                                                                                                                                             Case 20-11768-CMG
196 LEASEHOLD IMPROVEMENTS - NJ           02/12/03 MSL       39.0000          3,650            2,252                94              1,492            2,158                                        94                          1,586            2,064
197 LEASEHOLD IMPROVEMENTS - NJ           02/13/03 MSL       39.0000            505               312               13                206               299                                       13                            219               286
198 LEASEHOLD IMPROVEMENT - NJ            04/17/03 MSL       39.0000          2,088            1,294                54                848            1,240                                        54                            902            1,186
199 CARPET - NJ                           07/30/03 M          7.0000         21,896                 -                    -         21,896                 -                                               -                  21,896                 -
217 A/C UNIT                              10/15/03 MSL       39.0000            940               599               24                365               575                                       24                            389               551
219 DOOR FRAMES, DOORS                    10/20/03 MSL       39.0000          2,544            1,620                65                989            1,555                                        65                          1,054            1,490
218 NEW ROOF A/C                          11/18/03 MSL       39.0000         84,452           53,871             2,165             32,746           51,706                  2,165                                            34,911           49,541
216 LEASEHOLD IMPROVEMENT                 11/20/03 MSL       39.0000            750               481               19                288               462                                        19                           307               443
220 ELECTRICAL IMPROVEMENTS               02/17/04 MSL       39.0000            275               178                    7            104               171                                               7                     111               164
230 LEASEHOLD IMPROV - GA                 12/31/04 MSL       39.0000          9,453            6,297               242              3,398            6,055                                 242                                3,640            5,813
242 LEASEHOLD IMRPOVEMENTS-DRIVEWAY       10/19/06 SL        39.0000          5,460            3,897               140              1,703            3,757                                 140                                1,843            3,617
      LEASEHOLD IMPROV - GA               10/31/08 SL        39.0000         29,073           22,244               745              7,574           21,499                                 745                                8,319           20,754
      LEASEHOLD IMPROV-A/C UNIT           02/01/09 SL        39.0000            700               477               18                241               459                                       18                            259               441




                                                                                                                                                                      Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
      LEASEHOLD IMPROVEMENT               06/01/11 SL        39.0000       255,630           212,476             6,555             49,709          205,921                  6,555                                            56,264          199,366
      LEASEHOLD IMPROVEMENT               06/30/12 SL        39.0000          8,930            7,480               229              1,679            7,251                                 229                                1,908            7,022
      LEASEHOLD IMPROVEMENT               06/30/13 SL        39.0000            450               390               12                 72               378                                       12                             84               366




                                                                                                                                                                           Document
      LEASEHOLD IMPROVEMENT - NYC         06/30/14 SL        39.0000          5,500            5,006               141                635            4,865                                 141                                  776            4,724
      LEASEHOLD IMPROVEMENT - NYC         06/30/15 SL        39.0000          5,340            4,998               137                479            4,861                                 137                                  616            4,724
      LEASEHOLD IMPROVEMENT - WAREHSE     06/30/15 SL        39.0000       764,062           715,084            19,591             68,569          695,493            19,591                                                 88,160          675,902
      LEASEHOLD IMPROVEMENT - WAREHSE     06/30/16 SL        39.0000       194,696           187,208             4,992             12,480          182,216                  4,992                                            17,472          177,224
      LEASEHOLD IMPROVEMENT - WAREHSE     06/30/17 SL        39.0000         75,050           74,088             1,924              2,886           72,164                  1,924                                             4,810           70,240

      a/c 1450,1460,1470   a/d 1471     Office Fixtures                  1,906,578        1,471,954             48,982           483,606        1,422,972             48,927                                               532,533        1,374,045




                                                                                                                                                                                        Page 20 of 101
 82 COMPUTER EQUIP. - CT                  10/08/97 MT         5.0000          5,841                 -                    -          5,841                 -                                               -                   5,841                 -
 68 COMPUTER EQUIPMENT                    07/31/98 MT         5.0000         12,619                 -                    -         12,619                 -                                               -                  12,619                 -
 96 COMPUTER EQUIPMENT                    01/31/99 MT         5.0000         53,424                 -                    -         53,424                 -                                               -                  53,424                 -
116 COMPUTER EQUIPMENT                    01/31/00 MT         5.0000         97,723                 -                    -         97,723                 -                                               -                  97,723                 -
142 COMPUTER EQUIPMENT                    03/31/02 MT         5.0000            262                 -                    -            262                 -                                               -                     262                 -
143 COMPUTER EQUIP.                       04/18/02 MT         5.0000         12,567                 -                    -         12,567                 -                                               -                  12,567                 -
      INGRM C/SCANNER 15                  10/31/08 SL         5.0000            899                 -                    -            899                 -                                               -                     899                 -
      Computer Equipment                  01/31/09 sl         5.0000       269,607                  -                    -       269,607                  -                                               -                269,607                  -
      Computer Equipment                  05/31/09 sl         5.0000          1,198                 -                    -          1,198                 -                                               -                   1,198                 -
      Computer Equipment                  06/30/09 sl         5.0000          1,824                 -                    -          1,824                 -                                               -                   1,824                 -
      Computer equipment                  06/30/09 sl         5.0000          2,804                 -                    -          2,804                 -                                               -                   2,804                 -
      Computer equipment                  03/31/10 sl         5.0000         56,003                 -                    -         56,003                 -                                               -                  56,003                 -
      Computer equipment                  11/30/10 sl         5.0000         11,197                 -                    -         11,197                 -                                               -                  11,197                 -
      Computer equipment                  09/01/11 sl         5.0000         28,998                 -                    -         28,998                 -                                               -                  28,998                 -
      Computer equipment                  06/30/12 sl         5.0000         31,215                 -                    -         31,215                 -                                               -                  31,215                 -
      Computer equipment                  06/30/13 sl         5.0000         45,494            4,549             4,549             45,494                 -                                               -                  45,494                 -
      Computer equipment                  06/30/14 sl         5.0000         91,772           27,533            18,354             82,593            9,179                  9,179                                            91,772                 -
      Computer equipment                  06/30/15 sl         5.0000       137,243            68,621            27,449             96,071           41,172            27,449                                               123,520            13,723
      Computer equipment                  06/30/16 sl         5.0000         37,472           26,231             7,494             18,735           18,737                  7,494            Desc M                          26,229           11,243
      Computer equipment                  06/30/17 sl         5.0000         15,045           13,540             3,009              4,514           10,531                  3,009                                             7,523            7,522
VIDEO CORPORATION OF AMERICA
Business - Depreciation and Amortization
FY 12/31/19

 et
Nu                                                                                                                         12/31/18                                                                                  12/31/19
mbe                                    Date in            Life /                  12/31/17 Net Book     12/31/18         Accumulated    12/31/18 Net Book     12/31/19                                             Accumulated    12/31/19 Net Book
 r                  Description        Service   Method   Rate     Cost Basis           Value         Depreciation       Depreciation         Value         Depreciation                                           Depreciation         Value


      Computer equipment               06/30/18 sl        5.0000         20,502                              2,050              2,050           18,452                  4,100                                             6,150           14,352

      a/c 1490   a/d 1401            Office Equipment                  933,709           140,474            62,905           835,638            98,071            51,231                                               886,869            46,840




112 COMPUTER SOFTWARE                  05/19/00 MSL       3.0000          2,999                 -                    -          2,999                 -                                               -                   2,999                 -




                                                                                                                                                                                         Case 20-11768-CMG
113 COMPUTER SOFTWARE                  07/11/00 MSL       3.0000          3,042                 -                    -          3,042                 -                                               -                   3,042                 -
114 COMPUTER SOFTWARE                  07/26/00 MSL       3.0000         11,897                 -                    -         11,897                 -                                               -                  11,897                 -
234 SOFTWARE - SOLOMON                 08/31/04 A         4.0000         74,147                 -                    -         74,147                 -                                               -                  74,147                 -
229 SOFTWARE - SOLOMON                 12/31/04 A         4.0000       492,673                  -                    -       492,673                  -                                               -                492,673                  -
238 SOFTWARE - SOLOMON                 05/01/06 A         4.0000       307,520                  -                    -       307,520                  -                                               -                307,520                  -
247 R2 SOFTWARE                        02/01/07 A         4.0000          6,778                 -                    -          6,778                 -                                               -                   6,778                 -
248 SOFTWARE - SOLOMON                 02/01/07 A         4.0000         17,088                 -                    -         17,088                 -                                               -                  17,088                 -
264 SOFTWARE - SOLOMON                 05/21/08 A         4.0000         16,710                 -                    -         16,710                 -                                               -                  16,710                 -
      SOFTWARE - SOLOMON               08/01/08 A         4.0000          4,129                 -                    -          4,129                 -                                               -                   4,129                 -
      SOFTWARE - SOLOMON               09/01/08 A         4.0000          3,850                 -                    -          3,850                 -                                               -                   3,850                 -
      SOFTWARE - SOLOMON               03/01/09 A         4.0000          5,359                 -                    -          5,359                 -                                               -                   5,359                 -
      SOFTWARE - SOLOMON               04/01/09 A         4.0000          7,468                 -                    -          7,468                 -                                               -                   7,468                 -
      SOFTWARE - SOLOMON               12/01/09 A         4.0000          5,431                 -                    -          5,431                 -                                               -                   5,431                 -
      SOFTWARE - SOLOMON               03/31/10 A         4.0000         30,781                 -                    -         30,781                 -                                               -                  30,781                 -




                                                                                                                                                                  Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
      SOFTWARE - SOLOMON               10/31/10 A         4.0000         38,536                 -                    -         38,536                 -                                               -                  38,536                 -
      R2 SOFTWARE                      11/30/10 A         4.0000          4,086                 -                    -          4,086                 -                                               -                   4,086                 -
      SOFTWARE - SOLOMON               03/01/11 A         4.0000         39,210                 -                    -         39,210                 -                                               -                  39,210                 -




                                                                                                                                                                       Document
      R2 SOFTWARE                      06/30/12 A         4.0000          1,584                 -                    -          1,584                 -                                               -                   1,584                 -
      SOFTWARE - SOLOMON               06/30/12 A         4.0000         14,285                 -                    -         14,285                 -                                               -                  14,285                 -
      SOFTWARE - SOLOMON               06/30/13 A         4.0000         25,354                 -                    -         25,354                 -                                               -                  25,354                 -
      SOFTWARE - SOLOMON               06/30/14 A         4.0000         38,892            4,861             4,861             38,892                 -                                               -                  38,892                 -
      SOFTWARE - SOLOMON               06/30/15 A         4.0000       111,441            41,791            27,860             97,510           13,931            13,931                                               111,441                  -
      SOFTWARE - SOLOMON               06/30/16 A         4.0000       139,517            69,759            34,879           104,637            34,880            34,880                                               139,517                  -
      SOFTWARE - SOLOMON               06/30/17 A         4.0000         33,105           28,967             8,276             12,414           20,691                  8,276                                            20,690           12,415




                                                                                                                                                                                    Page 21 of 101
      a/c 1482,1500       a/d 1501   Office Equipment                1,435,882           145,378            75,876         1,366,380            69,502            57,087                                             1,423,467            12,415




221 CARPETING - SOMERSET               04/02/02 M         7.0000         34,384                 -                    -         34,384                 -                                               -                  34,384                 -
223 STORAGE RACKS                      03/26/04 M         7.0000          6,240                 -                    -          6,240                 -                                               -                   6,240                 -
208 SHELVING                           06/25/04 M         7.0000          1,939                 -                    -          1,939                 -                                               -                   1,939                 -
231 FURN. & FIXT. EQUIP - G&A          12/15/04 MSL       7.0000          7,079                 -                    -          7,079                 -                                               -                   7,079                 -
232 FURN. & FIXT. - NYC                12/31/04 MSL       7.0000          1,806                 -                    -          1,806                 -                                               -                   1,806                 -
237 FURNITURE, FIXTURES & EQUIP.       02/01/06 SL        7.0000         63,415                 -                    -         63,415                 -                                               -                  63,415                 -
250 COMPUTER EQUIPMENT                 02/01/07 SL        5.0000         43,612                 -                    -         43,612                 -                                               -                  43,612                 -
246 FURNITURE, FIXT, & EQUIP           02/01/07 SL        7.0000         52,095                 -                    -         52,095                 -                                               -                  52,095                 -
251 FURNITURE, FIXT, & EQUIP           10/22/07 SL        7.0000         19,007                 -                    -         19,007                 -                                               -                  19,007                 -
252 TELEPHONE                          04/17/08 MT        5.0000          3,540                 -                    -          3,540                 -                                               -                   3,540                 -
258 TELEPHONE                          04/17/08 MT        5.0000          3,541                 -                    -          3,541                 -                                               -                   3,541                 -
263 COMPUTER EQUIPMENT                 04/30/08 SL        5.0000         28,256                 -                    -         28,256                 -                                               -                  28,256                 -
260 FURNITURE & EQUIP. PENN            05/20/08 SL        7.0000            317                 -                    -            317                 -                                               -                     317                 -
254 FURNITURE, FIXTURES & EQUIP.       05/20/08 SL        7.0000          3,599                 -                    -          3,599                 -                                               -                   3,599                 -
253 TELEPHONE                          06/05/08 MT        5.0000          9,464                 -                    -          9,464                 -                                               -                   9,464                 -
255 FURNITURE, FIXTURES & EQUIP.
      Furniture and Equipment
                                       07/29/08 SL
                                       09/30/09 sl
                                                          7.0000
                                                          7.0000
                                                                         12,664
                                                                          1,014
                                                                                                -
                                                                                                -
                                                                                                                     -
                                                                                                                     -
                                                                                                                               12,664
                                                                                                                                1,014
                                                                                                                                                      -
                                                                                                                                                      -
                                                                                                                                                                                         Desc M       -
                                                                                                                                                                                                      -
                                                                                                                                                                                                                         12,664
                                                                                                                                                                                                                          1,014
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                -
VIDEO CORPORATION OF AMERICA
Business - Depreciation and Amortization
FY 12/31/19

 et
Nu                                                                                                                         12/31/18                                                                                  12/31/19
mbe                                    Date in            Life /                  12/31/17 Net Book     12/31/18         Accumulated    12/31/18 Net Book     12/31/19                                             Accumulated    12/31/19 Net Book
 r                Description          Service   Method   Rate     Cost Basis           Value         Depreciation       Depreciation         Value         Depreciation                                           Depreciation         Value


      Furniture and Equipment          03/31/10 sl        7.0000         13,371                 -                    -         13,371                 -                                               -                  13,371                 -
      Furniture and Equipment          07/31/10 sl        7.0000         52,287            1,243             1,243             52,287                 -                                               -                  52,287                 -
259 furN. & FIXT.                      07/01/11 SL        7.0000         16,755            1,194             1,194             16,755                 -                                               -                  16,755                 -
      FURNITURE, FIXTURES & EQUIP.     06/30/12 SL        7.0000          9,174            1,964             1,311              8,521               653                                653                                9,174                 -
      FURNITURE, FIXTURES & EQUIP.     06/30/13 SL        7.0000         10,791            3,852             1,542              8,481            2,310                  1,542                                            10,023               768
      FURNITURE, FIXTURES & EQUIP.     06/30/14 SL        7.0000         35,022           17,511             5,003             22,514           12,508                  5,003                                            27,517            7,505
      FURNITURE, FIXTURES & EQUIP.     06/30/15 SL        7.0000       101,672            65,360            14,525             50,837           50,835            14,525                                                 65,362           36,310




                                                                                                                                                                                         Case 20-11768-CMG
      FURNITURE, FIXTURES & EQUIP.     06/30/16 SL        7.0000          4,030            3,166               576              1,440            2,590                                 576                                2,016            2,014
      FURNITURE, FIXTURES & EQUIP.     06/30/18 SL        7.0000          2,699                                193                193            2,506                                 386                                  579            2,120

      a/c 1400   a/d 1401            Office Fixtures                   537,773            94,290            25,587           466,371            71,402            22,685                                               489,056            48,717




         Total                                                       7,270,990        2,234,818           385,493          5,330,211        1,940,779           312,447                                              5,642,658        1,628,332



                                     Depreciable Assets              5,835,108                            309,617          3,963,831                            255,360                                              4,219,191        1,615,917
                                     Amortizable Assets              1,435,882                             75,876          1,366,380                             57,087                                              1,423,467           12,415

                                     Additions                       7,270,990                            385,493          5,330,211                            312,447                                              5,642,658        1,628,332




                                                                                                                                                                  Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
                                                                                                                                                                       Document     Page 22 of 101
                                                                                                                                                                                         Desc M
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                         Desc Main
                                                            Document     Page 23 of 101
 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Wells Fargo Bank, N.A.                         Describe debtor's property that is subject to a lien               $3,468,734.49                   Unknown
       Creditor's Name                                All assets
       99 Wood Ave. So.
       3rd Fl
       Iselin, NJ 08830
       Creditor's mailing address                     Describe the lien
                                                      Revolving Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Wells Fargo Bank, N.A.                         Describe debtor's property that is subject to a lien                 $627,687.76                   Unknown
       Creditor's Name                                7 Veronica Ave.
       99 Wood Ave. So.                               Somerset, NJ 08873
       3rd Fl
       Iselin, NJ 08830
       Creditor's mailing address                     Describe the lien
                                                      Term Loan
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                       Desc Main
                                                            Document     Page 24 of 101
 Debtor       Video Corporation of America                                                       Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



                                                                                                                         $4,096,422.2
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    5

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                                       Desc Main
                                                            Document     Page 25 of 101
 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $56,731.13         $56,731.13
           NY State Sales Tax                                        Check all that apply.
           JAF Building                                                 Contingent
           PO Box 1207                                                  Unliquidated
           New York, NY 10116                                           Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,872.20
           1 Beyond                                                                    Contingent
           529 Main St.                                                                Unliquidated
           Suite 109                                                                   Disputed
           Charlestown, MA 02129
                                                                                   Basis for the claim:     Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?           No   Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $49,126.64
           1Source Video                                                               Contingent
           3 Crown Plaza                                                               Unliquidated
           Hazlet, NJ 07730                                                            Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 1 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   23271                                           Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 26 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,950.00
          Abel-Cinetech, Inc.                                                   Contingent
          609 Greenwich St.                                                     Unliquidated
          New York, NY 10014                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $35,049.74
          ADI                                                                   Contingent
          107 Corporate Blvd.                                                   Unliquidated
          Suite E & F                                                           Disputed
          South Plainfield, NJ 07080
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $880.00
          Adtech Systems                                                        Contingent
          490 Boston Post Road                                                  Unliquidated
          Suite 12                                                              Disputed
          Sudbury, MA 01776
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,101.57
          AFA Protective Systems                                                Contingent
          155 Michael Drive                                                     Unliquidated
          Syosset, NY 11791                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,606.40
          AJA Video                                                             Contingent
          180 Litton Dr.                                                        Unliquidated
          Grass Valley, CA 95945                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,552.00
          Allen Visual Systems, Inc.                                            Contingent
          1495 Busch Parkway                                                    Unliquidated
          Buffalo Grove, IL 60089                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $50.00
          Allied Professional Tech                                              Contingent
          22521 Avenida Empresa                                                 Unliquidated
          Suite 125                                                             Disputed
          Rancho Santa Margarita, CA 92688
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 27 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,135.36
          Almo                                                                  Contingent
          2709 Commerce Way                                                     Unliquidated
          Philadelphia, PA 19154                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,022.25
          Altia Systems                                                         Contingent
          10020 North De Anza Blvd                                              Unliquidated
          Suite 200                                                             Disputed
          Cupertino, CA 95014
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,760.00
          Altitude Staffing                                                     Contingent
          2580 Ocean Parkway                                                    Unliquidated
          Suite 2M                                                              Disputed
          Brooklyn, NY 11235
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $46.37
          Amazon.com                                                            Contingent
          Coffeyville Ind. Park                                                 Unliquidated
          2654 N. Highway 169                                                   Disputed
          Coffeyville, KS 67337
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $196,018.54
          American Express                                                      Contingent
          PO Box 1270                                                           Unliquidated
          Newark, NJ 07101                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $207,915.69
          American Express                                                      Contingent
          PO Box 650448                                                         Unliquidated
          Dallas, TX 75265-0448                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number       1001
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,966.88
          American Music & Sound                                                Contingent
          22020 Claredon St.                                                    Unliquidated
          Suite 305                                                             Disputed
          Woodland Hills, CA 91367
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 28 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,970.38
          Ametek Electronics Systems Prot.                                      Contingent
          8001 Knighdale Blvd.                                                  Unliquidated
          Suite 121                                                             Disputed
          Knightdale, NC 27545
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,463.75
          Anixter                                                               Contingent
          PO Box 847428                                                         Unliquidated
          Dallas, TX 75284-7428                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $164,186.00
          Atlantis Partners                                                     Contingent
          722 Corneila St.                                                      Unliquidated
          Boonton, NJ 07005-6000                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $11,866.60
          Atterotech                                                            Contingent
          1315 Directors Row                                                    Unliquidated
          Suite 107                                                             Disputed
          Fort Wayne, IN 46808
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,719.67
          Audio Accessories, Inc.                                               Contingent
          25 Mill St.                                                           Unliquidated
          Marlow, NH 03456                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $34,407.50
          Audio Incorporated                                                    Contingent
          170-172 West Westfield Ave.                                           Unliquidated
          Roselle Park, NJ 07204                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $192.03
          Audio Technica                                                        Contingent
          1221 Commerce Dr                                                      Unliquidated
          Stow, OH 44224                                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 29 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,186.02
          AUDIX                                                                 Contingent
          PO Box 4010                                                           Unliquidated
          9400 SW Barber St                                                     Disputed
          Wilsonville, OR 97070
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,920.00
          Auton Motorized Systems                                               Contingent
          24856 Avenue Rockefeller                                              Unliquidated
          Valencia, CA 91355                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $634,249.32
          Avid Technology, Inc.                                                 Contingent
          75 Network Dr.                                                        Unliquidated
          Burlington, MA 01803                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,117.10
          Avteq, Inc.                                                           Contingent
          1151 Empire Central                                                   Unliquidated
          Dallas, TX 75247                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $306,448.49
          B&G Electric Contractors                                              Contingent
          7100 New Horizons Blvd.                                               Unliquidated
          North Amityville, NY 11701                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $239.94
          Barclay Brand                                                         Contingent
          2401 So. Clinton Avenue                                               Unliquidated
          South Plainfield, NJ 07080                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,860.91
          Barco Visual Solutions LLC                                            Contingent
          3240 Town Point Dr.                                                   Unliquidated
          Suite 100                                                             Disputed
          Duluth, GA 30097
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 30 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,535.70
          Barco, Inc.                                                           Contingent
          11101 Trade Center Drive                                              Unliquidated
          Suite A                                                               Disputed
          Rancho Cordova, CA 95670
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $52,400.00
          Bay Tech Design Group                                                 Contingent
          123 Freedom Hills Dr.                                                 Unliquidated
          Barnegat, NJ 08005                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $48,931.25
          Beacon Hill Staffing Group, LLC                                       Contingent
          99 Cherry Hill Rd                                                     Unliquidated
          Suite 105                                                             Disputed
          Parsippany, NJ 07054
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $25,287.61
          Biamp Systems                                                         Contingent
          9300 SW Gemeni Dr.                                                    Unliquidated
          Beaverton, OR 97008                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,015.91
          Bittree                                                               Contingent
          PO Box 3764                                                           Unliquidated
          Glendale, CA 91221                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,127.50
          Boris FX/M100                                                         Contingent
          65 Franklin St.                                                       Unliquidated
          Suite 400                                                             Disputed
          Boston, MA 02110
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,575.28
          Bosch Communications                                                  Contingent
          12000 Portland Ave. South                                             Unliquidated
          Burnsville, MN 55337                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 31 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $277.20
          Bose Corporation                                                      Contingent
          145 Pennsylvania Ave.                                                 Unliquidated
          Framingham, MA 01701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,982.50
          Broadcast Integration Services                                        Contingent
          32 Ramapo Road                                                        Unliquidated
          Hewitt, NJ 07421                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $36,968.12
          Broadfield Distribution                                               Contingent
          179 Liberty Ave.                                                      Unliquidated
          Mineola, NY 11501                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,841.89
          BTX                                                                   Contingent
          5 Skyline Dr.                                                         Unliquidated
          Hawthorne, NY 10532                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,039.23
          C.H. Robinson                                                         Contingent
          14701 Charlson Road                                                   Unliquidated
          Suite 1400                                                            Disputed
          Eden Prairie, MN 55347
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $800.00
          Carolyn Heinze
          148 Clarence St.                                                      Contingent
          Port Colborne                                                         Unliquidated
          Ontario CANADA                                                        Disputed
          L3K 3G5
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,223.05
          Central Moving and Storage                                            Contingent
          499 Seventh Ave.                                                      Unliquidated
          17th Floor North                                                      Disputed
          New York, NY 10018
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 32 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,384.57
          Chase                                                                 Contingent
          PO Box 15123                                                          Unliquidated
          Wilmington, DE 19850                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number       8620
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $19,384.57
          Chief Manufacturing Inc.                                              Contingent
          8401 Eagle Creek Parkway                                              Unliquidated
          Suite 700                                                             Disputed
          Savage, MN 55378
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $458,122.69
          Christie Digital                                                      Contingent
          10550 Camden Dr                                                       Unliquidated
          Cypress, CA 90630                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $706.83
          Cintas                                                                Contingent
          51 New England Avenue                                                 Unliquidated
          Piscataway, NJ 08854-4142                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,393.75
          Citipak Delivery Systems                                              Contingent
          1270 Broadway                                                         Unliquidated
          2nd Floor                                                             Disputed
          New York, NY 10001
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,352.36
          Clock Audio
          2891 Rue Du Meunier Unit 103                                          Contingent
          Vaudreuil-Dorion                                                      Unliquidated
          Quebec CANADA                                                         Disputed
          J7V-8P2
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $72.13
          Comprehensive Video Group                                             Contingent
          80 Little Falls Road                                                  Unliquidated
          Fairfield, NJ 07004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 33 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,221.63
          Contemporary Research                                                 Contingent
          3220 Commander Dr.                                                    Unliquidated
          Suite 102                                                             Disputed
          Carrollton, TX 75006
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $270.00
          ControlWorks Consulting, LLC                                          Contingent
          701 Beta Drive, #22                                                   Unliquidated
          Mayfield Village, OH 44143                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,424.00
          Convergent Media Sysems                                               Contingent
          4465 Northpark Dr.                                                    Unliquidated
          Suite 400                                                             Disputed
          Colorado Springs, CO 80907
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $662,679.37
          Coranet                                                               Contingent
          2 Washington St.                                                      Unliquidated
          Suite 701
                                                                                Disputed
          New York, NY 10004
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $225,244.00
          Creston Electronics, Inc.                                             Contingent
          101 Broadway                                                          Unliquidated
          Cresskill, NJ 07626                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $715.37
          Crimson AV, LLC                                                       Contingent
          1854 Elmdale Ave                                                      Unliquidated
          Glenview, IL 60026                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $38,355.46
          Dale Electronics Corp.                                                Contingent
          22 W. 19th St.                                                        Unliquidated
          Floor 2                                                               Disputed
          New York, NY 10011-4204
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 34 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,182.43
          Dalite Screen Co., Inc.                                               Contingent
          7610 W. Washington St.                                                Unliquidated
          Indianapolis, IN 46231                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $490.10
          Dalton Electric, Heating & Cooling                                    Contingent
          1186 Livingston Ave.                                                  Unliquidated
          North Brunswick, NJ 08902                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,943.75
          Data Projections                                                      Contingent
          3036 Rogerdale Road                                                   Unliquidated
          Houston, TX 77042                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,690.40
          Dickerman Overseas Contracting
          Unit 3 Adam Business Centre                                           Contingent
          Henson Way,Telford Way Ind. Estate                                    Unliquidated
          Kettering Northamptonshire                                            Disputed
          NN16 8PX
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $72,510.90
          Digital Media Systems, Inc.                                           Contingent
          248 West 35th St.                                                     Unliquidated
          New York, NY 10001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,136.25
          Digital Projection                                                    Contingent
          55 Chastain Road                                                      Unliquidated
          Suite 115                                                             Disputed
          Kennesaw, GA 30144
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,847.50
          Diversant LLC                                                         Contingent
          331 NewmanSprings Rd                                                  Unliquidated
          2nd Fl., Suite 350                                                    Disputed
          Red Bank, NJ 07701
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 35 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $18,227.75
          DNF Controls                                                          Contingent
          19770 Bahama St.                                                      Unliquidated
          Northridge, CA 91324                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,225.00
          Dolby Laboratories                                                    Contingent
          16841 Collections Center Drive                                        Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,507.67
          Draper, Inc.                                                          Contingent
          411 S. Pearl St.                                                      Unliquidated
          PO Box 425                                                            Disputed
          Spiceland, IN 47385
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $42.50
          DWI Enterprises                                                       Contingent
          11081 Winners Circle                                                  Unliquidated
          Los Alamitos, CA 90720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $63,206.40
          EditShare, LLC                                                        Contingent
          3 Brook St.                                                           Unliquidated
          Watertown, MA 02472-2314                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,190.48
          Eiki International                                                    Contingent
          17 New Friendship Road                                                Unliquidated
          Howell, NJ 07731                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,570.48
          Enlightened Audio Visual                                              Contingent
          8625 Government Circle                                                Unliquidated
          Gaithersburg, MD 20877                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 36 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $43,222.10
          Evertz Microsystems                                                   Contingent
          5292 John Lucas Dr.                                                   Unliquidated
          Burlington Ontario                                                    Disputed
          CANADA L7L 5Z9
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $96,055.35
          Extron Electronics                                                    Contingent
          1025 E. Ball Road                                                     Unliquidated
          Anaheim, CA 92805                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,222.48
          Falgi Carting                                                         Contingent
          PO 250                                                                Unliquidated
          Middlesex, NJ 08846                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $194.60
          Fire Extinghisher Maintenance                                         Contingent
          166 Broadway                                                          Unliquidated
          Staten Island, NY 10310                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $624,205.90
          Forest Electric Corp.                                                 Contingent
          1375 Broadway                                                         Unliquidated
          7th Fl
                                                                                Disputed
          New York, NY 10018
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,570.07
          FSR, Inc.                                                             Contingent
          244 Bergen Blvd.                                                      Unliquidated
          West Paterson, NJ 07424                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,754.08
          Full Compass                                                          Contingent
          9770 Silicon Prairie Parkway                                          Unliquidated
          Madison, WI 53593                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 37 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,699.79
          Genelec, Inc.                                                         Contingent
          16 Passaic Ave.                                                       Unliquidated
          Unit #6                                                               Disputed
          Fairfield, NJ 07004
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $95.87
          Grainger                                                              Contingent
          240 Jericho Turnpike                                                  Unliquidated
          New Hyde Park, NY 11040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,870.76
          Graybar Electric Co.                                                  Contingent
          343 Walsh Drive                                                       Unliquidated
          Parsippany, NJ 07054                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,797.09
          Haivision Network Video                                               Contingent
          750 Estate Drive                                                      Unliquidated
          Suite 104                                                             Disputed
          Deerfield, IL 60015
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,361.36
          Hal Leonard Corporation                                               Contingent
          7777 West Bluemound Road                                              Unliquidated
          Milwaukee, WI 53213                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $777.96
          Hall Research Tech, Inc.                                              Contingent
          1163 Warner Ave                                                       Unliquidated
          Tustin, CA 92780                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,090.80
          Harman, A Samsung Company                                             Contingent
          4000 Chemical Road                                                    Unliquidated
          Plymouth Meeting, PA 19462                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 38 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $238,425.27
          Hatzel & Buehler, Inc.                                                Contingent
          230 Park Ave.                                                         Unliquidated
          Suite 925                                                             Disputed
          New York, NY 10169
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,436.91
          Heckler Design                                                        Contingent
          2115 S. 11th Ave.                                                     Unliquidated
          Suite 120                                                             Disputed
          Phoenix, AZ 85007
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,399.13
          Herman Integration Services                                           Contingent
          8016 Old Contry Road 54                                               Unliquidated
          New Port Richey, FL 34653                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,417.50
          Hypertec Systems
          9300 Route Transcanadienne                                            Contingent
          Saint-Laurent                                                         Unliquidated
          Quebec CANADA                                                         Disputed
          H4S 1K5
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $204,919.85
          Ingram Micro                                                          Contingent
          1759 Wehrie Drive                                                     Unliquidated
          Williamsville, NY 14221                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $39,826.00
          Integr8 Audiovisual                                                   Contingent
          171 E Lake Dr.                                                        Unliquidated
          Roswell, GA 30075                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $2.66
          Intercall Telephone                                                   Contingent
          PO Box 281866                                                         Unliquidated
          Atlanta, GA 30384-1866                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bills
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 39 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $98.19
          Jameco Electronics                                                    Contingent
          PO Box 822                                                            Unliquidated
          Belmont, CA 94002                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $102,294.44
          JB&A Distribution                                                     Contingent
          1050 Northgate Dr.                                                    Unliquidated
          Suite 200                                                             Disputed
          San Rafael, CA 94903
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,452.00
          JVC                                                                   Contingent
          1700 Valley Road                                                      Unliquidated
          Wayne, NJ 07470                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $667.65
          K-Array USA                                                           Contingent
          103 Central St.                                                       Unliquidated
          Suite K                                                               Disputed
          Wellesley, MA 02482
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Kane Communications                                                   Contingent
          572 Whitehead Road                                                    Unliquidated
          Suite 201                                                             Disputed
          Trenton, NJ 08619
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $77,373.93
          KBZ                                                                   Contingent
          2003 So. Easton Rd.                                                   Unliquidated
          Suite 308                                                             Disputed
          Doylestown, PA 18901
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $77.90
          Kramer Electronics                                                    Contingent
          96 Route 173 West                                                     Unliquidated
          Suite 1                                                               Disputed
          Hampton, NJ 08827
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 40 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $662.51
          L-COM                                                                 Contingent
          50 High St., West Mill                                                Unliquidated
          3rd Fl., Suite #30                                                    Disputed
          North Andover, MA 01845
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $40.00
          Lab Management Network, Inc.                                          Contingent
          4445 Eastgate Mall                                                    Unliquidated
          Suite 200                                                             Disputed
          San Diego, CA 92121
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,220.00
          Leader Instruments Corporation                                        Contingent
          80 Seaview Dr.                                                        Unliquidated
          Secaucus, NJ 07094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $36,270.50
          Lencore Acoustics Corp.                                               Contingent
          1 Crossways Park Drive West                                           Unliquidated
          Woodbury, NY 11797                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $17,529.00
          Leon Speakers                                                         Contingent
          715 W. Ellsworth Road                                                 Unliquidated
          Ann Arbor, MI 48108                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,757.99
          Liberty Wire & Cable, Inc.                                            Contingent
          11675 Ridgeline Dr.                                                   Unliquidated
          Colorado Springs, CO 80921                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,294.15
          Listen Technologies                                                   Contingent
          14912 Heritagecrest Way                                               Unliquidated
          Bluffdale, UT 84065-4818                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 41 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,005.00
          LiveWire Sound and Image                                              Contingent
          84 Center St.                                                         Unliquidated
          Shelton, CT 06484                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,495.15
          Long Island Consultants                                               Contingent
          22 Bowring Walk                                                       Unliquidated
          Toronto CANADA                                                        Disputed
          M3H 5Z8
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,785.40
          Loud Audio, LLC                                                       Contingent
          7939 - Solutions Center                                               Unliquidated
          Chicago, IL 60677-7009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $28,774.00
          M. Gitlin Co.                                                         Contingent
          133 Andrien Road                                                      Unliquidated
          Glen Mills, PA 19342                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $688.00
          Magewell                                                              Contingent
          156 Madison Ave                                                       Unliquidated
          Reading, PA 19605                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $206.85
          Mariano Press                                                         Contingent
          14 Veronica Ave                                                       Unliquidated
          Somerset, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $151.20
          Marjet Enterprises, Inc.                                              Contingent
          4433 Renaissance Parkway                                              Unliquidated
          Warrensville Heights, OH 44128                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 42 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,032.21
          Marshall Electronics, Inc.                                            Contingent
          20608 Madrona Ave.                                                    Unliquidated
          Torrance, CA 90503                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,162.50
          MAXON Computer, Inc.                                                  Contingent
          2640 Lavery Court                                                     Unliquidated
          Suite A                                                               Disputed
          Newbury Park, CA 91320
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $20,435.00
          Mega Services, LLC                                                    Contingent
          1870 The Exchange SE                                                  Unliquidated
          Suite 200-89                                                          Disputed
          Atlanta, GA 30339
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $31,522.33
          Mersive Solstice Perpetual                                            Contingent
          2399 Blake St.                                                        Unliquidated
          Suite 150                                                             Disputed
          Denver, CO 80205
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,587.62
          Metropolitan Audio Visual Co.                                         Contingent
          22923 Quicksilver Dr.                                                 Unliquidated
          Suite 117                                                             Disputed
          Sterling, VA 20166
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $46,745.33
          Middle Atlantic Products                                              Contingent
          300 Fairfield Rd                                                      Unliquidated
          Fairfield, NJ 07004                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $40,795.40
          Midtown Video, Inc.                                                   Contingent
          4824 SW 74 Ct.                                                        Unliquidated
          Miami, FL 33155                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 43 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $64.60
          Milestone AV Technologies                                             Contingent
          9433 Science Center Dr.                                               Unliquidated
          New Hope, MN 55428                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $336.71
          Mouser Electronics                                                    Contingent
          1000 N. Main St.                                                      Unliquidated
          Mansfield, TX 76063                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $87.34
          National Dust Control                                                 Contingent
          200 Blackford Avenue                                                  Unliquidated
          Middlesex, NJ 08846                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $21,978.15
          NEC Display Solutions                                                 Contingent
          10850 Gold Center Dr.                                                 Unliquidated
          Rancho Cordova, CA 95670                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,342.90
          Neurilink LLC                                                         Contingent
          623 S. Americana Blvd.                                                Unliquidated
          Boise, ID 83702                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $26,945.20
          Norstan Communications, Inc.                                          Contingent
          10050 Crosstown Circle                                                Unliquidated
          Suite 600                                                             Disputed
          Eden Prairie, MN 55344
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $289.81
          Peerless Industries, Inc.                                             Contingent
          1980 Hawthorne Ave                                                    Unliquidated
          Melrose Park, IL 60160                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 44 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $218,664.25
          Pepper Dash Technology                                                Contingent
          27 Congress St.                                                       Unliquidated
          Suite 104                                                             Disputed
          Salem, MA 01970
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,332.81
          Picture Pefect Landscaping                                            Contingent
          1945 Old Amwell Rd.                                                   Unliquidated
          Somerset, NJ 08873                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,244.00
          Polycom, Inc.                                                         Contingent
          4750 Willow Rd.                                                       Unliquidated
          Pleasanton, CA 94588                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,954.89
          Premier Mounts                                                        Contingent
          2620 Palisades Dr.                                                    Unliquidated
          Corona, CA 92882                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $895.50
          Promax Systems                                                        Contingent
          2850 S. Fairview St.                                                  Unliquidated
          Santa Ana, CA 92704                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $733.40
          Provantage LLC                                                        Contingent
          7576 Freedom Ave NW                                                   Unliquidated
          North Canton, OH 44720                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,767.27
          QSC Audio Products                                                    Contingent
          1675 McArthur Blvd.                                                   Unliquidated
          Costa Mesa, CA 92626                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 45 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,074.00
          Radiant Technology Group                                              Contingent
          7730 North Central Drive                                              Unliquidated
          Lewis Center, OH 43035                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,796.60
          Radio Design Labs                                                     Contingent
          659 N. 6th St.                                                        Unliquidated
          Prescott, AZ 86301                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,659.71
          RCI Custom Products                                                   Contingent
          801 North East St.                                                    Unliquidated
          Suite 2A                                                              Disputed
          Frederick, MD 21701
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $15,579.20
          REMX                                                                  Contingent
          PO Box 102332                                                         Unliquidated
          Atlanta, GA 30368-2332                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,519.12
          Robotech CAD Solutions                                                Contingent
          2 Marineview Plaza                                                    Unliquidated
          Hoboken, NJ 08030                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,850.00
          Rose Brand                                                            Contingent
          4 Emerson Lane                                                        Unliquidated
          Secaucus, NJ 07094                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $660.00
          RPM AVS                                                               Contingent
          300 Adam Jenkins Memoria Dr.                                          Unliquidated
          Suite #1                                                              Disputed
          Canton, GA 30115
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 46 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,129.28
          Sachtler                                                              Contingent
          14 Progress Drive                                                     Unliquidated
          Shelton, CT 06484                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $24,764.14
          Safway Atlantic                                                       Contingent
          700 Commercial Ave.                                                   Unliquidated
          Carlstadt, NJ 07072                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,414.40
          Security Search & Consulting                                          Contingent
          370 N. Westlake Blvd.                                                 Unliquidated
          Suite 200                                                             Disputed
          Westlake, CA 91362
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,760.14
          Sennheiser                                                            Contingent
          One Enterprise Drive                                                  Unliquidated
          PO Box 987                                                            Disputed
          Old Lyme, CT 06371
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $210.00
          SF Cable, Inc.                                                        Contingent
          28300 Industrial Blvd.                                                Unliquidated
          Suite F-G                                                             Disputed
          Hayward, CA 94545
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $226,378.53
          Shoreview Distribution                                                Contingent
          69 Elm St                                                             Unliquidated
          Foxboro, MA 02035                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $94,890.32
          Shure                                                                 Contingent
          PO Box 99265                                                          Unliquidated
          Chicago, IL 60693-9265                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 47 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,591.95
          Sonance                                                               Contingent
          991 Calle Amanecer                                                    Unliquidated
          San Clemente, CA 92673                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $23,862.34
          Sonic Foundry                                                         Contingent
          222 W. Washington Ave.                                                Unliquidated
          Suite 775                                                             Disputed
          Madison, WI 53703
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $50,657.24
          Sound Control Technologies                                            Contingent
          22 South Smith St.                                                    Unliquidated
          Norwalk, CT 06855                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,576.52
          Soundolier                                                            Contingent
          1859 Intertech Drive                                                  Unliquidated
          Fenton, MO 63026                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $16,937.67
          Spectal Logic Corporation                                             Contingent
          6285 Lookout Rd.                                                      Unliquidated
          Boulder, CO 80301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $13,903.00
          Star Lo Communications                                                Contingent
          32 South Jefferson Rd                                                 Unliquidated
          Whippany, NJ 07981                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,045.50
          Starin                                                                Contingent
          Dept. 78746                                                           Unliquidated
          PO Box 78000                                                          Disputed
          Detroit, MI 48278-0746
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 48 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,611.20
          starleaf                                                              Contingent
          2105 S. Bascom Ave.                                                   Unliquidated
          Suite 160                                                             Disputed
          Campbell, CA 95008
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $556.89
          Stewart Buisness Systems                                              Contingent
          PO Box 789621                                                         Unliquidated
          Philadelphia, PA 19178-9621                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,490.00
          Stewart Filmscreen Corp.                                              Contingent
          1161 W. Sepulveda Blvd.                                               Unliquidated
          Torrance, CA 90502                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,519.00
          StorageDNA, Inc.                                                      Contingent
          19900 MacArthur Blvd.                                                 Unliquidated
          Suite 1190                                                            Disputed
          Irvine, CA 92614
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,280.00
          Striano Electric                                                      Contingent
          246 Park Ave.                                                         Unliquidated
          New Hyde Park, NY 11040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $489.42
          Superior Office Systems                                               Contingent
          19 Gross Ave                                                          Unliquidated
          Edison, NJ 08837                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $288.80
          Sweetwater Sound, Inc.                                                Contingent
          5501 US Highway 30W                                                   Unliquidated
          Fort Wayne, IN 46818                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 24 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 49 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,978.33
          Symetrix                                                              Contingent
          6408 216th Street SW                                                  Unliquidated
          Mountlake Terrace, WA 98043                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $279,109.83
          Synnex Corporation                                                    Contingent
          414 Stokes Rd                                                         Unliquidated
          Suite 203                                                             Disputed
          Medford, NJ 08055
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $56,002.81
          T2 Supply                                                             Contingent
          11170 Thompson Ave                                                    Unliquidated
          Lenexa, KS 66219                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $29,102.86
          Tech Data Corporation                                                 Contingent
          5350 Tech Data Drive                                                  Unliquidated
          Clearwater, FL 33760                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,256.17
          Technical Necessities (TECNEC)                                        Contingent
          812 Kings Highway                                                     Unliquidated
          Box 397                                                               Disputed
          Saugerties, NY 12477
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $73,183.00
          Teksystems, Inc.                                                      Contingent
          PO Box 198568                                                         Unliquidated
          Atlanta, GA 30384-8568                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,500.00
          The DAK Group, Ltd.                                                   Contingent
          195 Route 17 South                                                    Unliquidated
          Rochelle Park, NJ 07662                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 25 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 50 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,425.00
          The Whitlock Group                                                    Contingent
          12820 West Creek Parkway                                              Unliquidated
          Suite M                                                               Disputed
          Richmond, VA 23238
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,512.00
          Thinlabs, Inc.                                                        Contingent
          225 Lincoln Hwy.                                                      Unliquidated
          Suite 178                                                             Disputed
          Fairless Hills, PA 19030
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,951.72
          Tightrope Media Systems                                               Contingent
          430 N. 1st Ave.                                                       Unliquidated
          Suite 400                                                             Disputed
          Minneapolis, MN 55401
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $594.40
          TOA Electronics, Inc.                                                 Contingent
          1350 Bayshore Highway                                                 Unliquidated
          Suite 270                                                             Disputed
          Burlingame, CA 94010
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,905.70
          Toner Cable Equipment, Inc.                                           Contingent
          969 Horsham Road                                                      Unliquidated
          Horsham, PA 19044                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $12,000.00
          Tour Masters Productions, Inc.                                        Contingent
          One American Way                                                      Unliquidated
          Spotswood, NJ 08884                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $995.29
          Uline                                                                 Contingent
          12575 UIline Drive                                                    Unliquidated
          Pleasant Prairie, WI 53158                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 51 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $8.43
          United Parcel Service                                                 Contingent
          PO Box 7247-0244                                                      Unliquidated
          Philadelphia, PA 19170-0001                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       5444
                                                                             Is the claim subject to offset?     No       Yes

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $228.28
          UPS                                                                   Contingent
          PO Box 7247-0244                                                      Unliquidated
          Philadelphia, PA 19170                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number       E502
                                                                             Is the claim subject to offset?     No       Yes

 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $175.00
          Velosio                                                               Contingent
          1460 Rt. 9 No.                                                        Unliquidated
          Suite 307                                                             Disputed
          Woodbridge, NJ 07095
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,545.57
          Verizon                                                               Contingent
          PO Box 4833                                                           Unliquidated
          Trenton, NJ 08650-4833                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility Bills
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $790.00
          Videxio                                                               Contingent
          11951 Freedom Dr.                                                     Unliquidated
          Reston, VA 20190                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,950.00
          Vision Electric Inc.                                                  Contingent
          1400 E. Main St.                                                      Unliquidated
          Torrington, CT 06790                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,982.62
          VISIX, Inc.                                                           Contingent
          230 Scientific Dr.                                                    Unliquidated
          Suite 800                                                             Disputed
          Norcross, GA 30092
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 52 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,560.00
          Vistage Worldwide, Inc.                                               Contingent
          11452 El Camino Real                                                  Unliquidated
          Suite 400                                                             Disputed
          San Diego, CA 92130
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,755.00
          Vitec Video Innovations                                               Contingent
          2200 Century Parkway NE                                               Unliquidated
          Suite 900                                                             Disputed
          Atlanta, GA 30345-3150
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $57.66
          Vitec Videocom, Inc.                                                  Contingent
          14 Progress Drive                                                     Unliquidated
          Shelton, CT 06484                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $14,061.11
          VSO Marketing, LLC                                                    Contingent
          16 Passaic Ave.                                                       Unliquidated
          Unit 6                                                                Disputed
          Fairfield, NJ 07004
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,108.08
          W.B. Mason Company                                                    Contingent
          PO Box 111                                                            Unliquidated
          59 Centre St                                                          Disputed
          Brockton, MA 02303
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $84.00
          Water Logic USA, Inc.                                                 Contingent
          PO Box 676002                                                         Unliquidated
          Dallas, TX 75267-6002                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Wells Fargo Bank                                                      Contingent
          99 Wood AVe., 3rd Fl.                                                 Unliquidated
          Iselin, NJ 08830                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number       4775
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 28 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 53 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Wells Fargo Bank                                                      Contingent
          99 Wood AVe., 3rd Fl.                                                 Unliquidated
          Iselin, NJ 08830                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Credit Card
          Last 4 digits of account number       4684
                                                                             Is the claim subject to offset?     No       Yes

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $103.18
          Whirlwind Music Dist., Inc.                                           Contingent
          99 Ling Road                                                          Unliquidated
          Rochester, NY 14612                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $10,250.37
          Wohler Technologies, Inc.                                             Contingent
          31055 Huntwood Ave.                                                   Unliquidated
          Hayward, CA 94544                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,174.00
          WolfVision USA Est., Inc.                                             Contingent
          2055 Sugarloaf Circle                                                 Unliquidated
          Suite 125                                                             Disputed
          Duluth, GA 30097
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $137.19
          Xantech Corporation                                                   Contingent
          13100 Telfair Ave                                                     Unliquidated
          2nd Fl.                                                               Disputed
          Sylmar, CA 91342
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $991.47
          XYZ Marketing, Inc.                                                   Contingent
          2400 E. Main St.                                                      Unliquidated
          Suite 103                                                             Disputed
          Saint Charles, IL 60174
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,639.35
          Yamaha Corporation of America                                         Contingent
          6600 Orangethorpe Ave.                                                Unliquidated
          Buena Park, CA 90620                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 29 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                              Desc Main
                                                            Document     Page 54 of 101
 Debtor       Video Corporation of America                                                            Case number (if known)
              Name

 3.199     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $86,502.00
           Z-Band, Inc.                                                         Contingent
           848B North Hanover St.                                               Unliquidated
           Carlisle, PA 17013                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       American Express
           Customer Service                                                                           Line     3.14
           P.O. Box 981535
                                                                                                             Not listed. Explain
           El Paso, TX 79998-1535

 4.2       Asset Collections, Inc.
           10505 SW Barbur Blvd.                                                                      Line     3.74                                   0466
           Suite 301
                                                                                                             Not listed. Explain
           Portland, OR 97219

 4.3       NY State Sales Tax
           575 Boices Lane                                                                            Line     2.1
           Kingston, NY 12401
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                     56,731.13
 5b. Total claims from Part 2                                                                            5b.    +     $                  7,005,206.93

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      7,061,938.06




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 30 of 30
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                               Desc Main
                                                            Document     Page 55 of 101
 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or
             lease is for and the nature of
             the debtor's interest

                  State the term remaining

             List the contract number of any                                        SEE ATTACHED RIDER
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 56 of 101




                    RIDER TO SCHEDULE G

           EXECUTORY CONTRACTS AND
               UNEXPIRED LEASES
      Description of Lease/Contract                           Customer Name                  Address 1                          Address 2             City                                                  State   Zip          Date Lease/Contract Expires

7 Penn Plaza, Suite 550, New York, NY 10001             370 Seventh Avenue Associates, LLC   7 Penn Plaza                                               New York                                            NY      10001             Feburary 28, 2021
   8F Veronica Ave., Somerset, NJ 08873                              ARANY LLC               8 Veronica Ave                                             Somerset                                            NJ      08873               May 31, 2020
   8E Veronica Ave., Somerset, NJ 08873                              ARANY LLC               8 Veronica Ave                                             Somerset                                            NJ      08873               May 31, 2020
    7 Veronica Ave, Somerset, NJ 08873                        Albert Berlin, A&D Realty      8 Grouse Rd.                                               Warren                                              NJ      07059               Dec. 31, 2019
              Service Contract                DAVIDSON KEMPNER CAPITAL MANAGEMENT            520 MADISON AVENUE                 30TH FLOOR              NEW YORK                                            NY      10022                11/5/2019
              Service Contract                DARIEN PUBLIC LIBRARY                          1441 POST ROAD                                             DARIEN                                              CT      06820                11/12/2019
              Service Contract                AVALON TELEVISION INC                          241 37th Street                    5th Floor, Unit B       Brooklyn                                            NY      11232                11/14/2019
              Service Contract                FIDESSA CORPORATION                            70 HUDSON ST.                                              JERSEY CITY                                         NJ      07302                11/14/2019
              Service Contract                PROSKAUER ROSE, LLP                            ELEVEN TIMES SQUARE                                        NEW YORK                                            NY      10036                11/28/2019
              Service Contract                APOLLO MANAGEMENT LP                           9 WEST 57TH STREET                 43RD FLOOR              NEW YORK                                            NY      10019                11/28/2019
              Service Contract                MARKETAXESS HOLDINGS INC.                      55 HUDSON YARDS                                            NEW YORK                                            NY      10001                11/28/2019
              Service Contract                FORD FOUNDATION                                320 EAST 43RD STREET                                       NEW YORK                                            NY      10017                12/1/2020
              Service Contract                WARNER MEDIA                                   30 HUDSON YARDS                    500 WEST 33RD STREET NEW YORK                                               NY      10001                11/30/2022




                                                                                                                                                                                          Case 20-11768-CMG
              Service Contract                BT AMERICA / BT GLOBAL                         11440 COMMERCE PARK DRIVE                                  RESTON                                              VA      20191                 1/1/2020
              Service Contract                ALLIANCE BERNSTEIN L.P                         1345 AVENUE OF THE AMERICAS        2ND FLOOR               NEW YORK                                            NY      10105                 1/1/2020
              Service Contract                EAST BRUNSWICK TOWNSHIP                        P.O. BOX 1081                                              EAST BRUNSWICK                                      NJ      08816                 1/2/2020
              Service Contract                PRINCETON PUBLIC LIBRARY                       65 WITHERSPOON STREET                                      PRINCETON                                           NJ      08542                 1/2/2020
              Service Contract                HACHETTE BOOK GROUP                            1290 AVENUE OF THE AMERICAS                                NEW YORK                                            NY      10104                1/28/2020
              Service Contract                INGREDION INCORPORATED                         10 FINDERNE AVENUE                                         BRIDGEWATER                                         NJ      08807                 2/5/2020
              Service Contract                MEDIA‐ASSEMBLY                                 711 3RD AVENUE                                             NEW YORK                                            NY      10017                2/13/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           2/21/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           2/21/2020
              Service Contract                Heineken USA                                   360 Hamilton Ave.                  12th Floor              White Plains                                        NY      10601                2/28/2020
              Service Contract                GEMOLOGICAL INSTITUTE OF AMERICA, INC          53 WEST 46TH STREET                4TH FL                  NEW YORK                                            NY      10036                 3/8/2020
              Service Contract                PASSAIC VALLEY SEWERAGE COMM.                  600 WILSON AVENUE                                          NEWARK                                              NJ      07105                3/26/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           4/11/2020
              Service Contract                CUNY CENTRAL OFFICE                            205 EAST 42ND STREET               ROOM 0904               NEW YORK                                            NY      10017‐5706           4/16/2020




                                                                                                                                                                   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
              Service Contract                CIBC WORLD MARKETS CORP.                       425 LEXINGTON AVENUE                                       NEW YORK                                            NY      10017                4/17/2020
              Service Contract                INTERNATIONAL SOS                              111 TOWN SQUARE PLACE              4TH FL SUITE 415        JERSEY CITY                                         NJ      07310                4/18/2020
              Service Contract                EPIC MANAGEMENT, INC                           136 11TH STREET                                            PISCATAWAY                                          NJ      08854                4/18/2020




                                                                                                                                                                        Document
              Service Contract                Stifel Financial Corp                          787 7th Avenue                                             New York                                            NY      10019                4/26/2020
              Service Contract                NORDEA BANK FINLAND PLC., NY BRANCH            1211 AVENUE OF THE AMERICAS                                NEW YORK                                            NY      10020                4/30/2020
              Service Contract                WELLS FARGO CORPORATE PROPERTIES GROUP         461 From Road                                              Paramus                                             NJ      07652                 5/1/2020
              Service Contract                Middlesex Shooting Range                       Roosevelt Park                     1 Pine Drive            Edison                                              NJ      08837                 5/6/2020
              Service Contract                WELLS FARGO CORPORATE PROPERTIES GROUP         461 From Road                                              Paramus                                             NJ      07652                 5/7/2020
              Service Contract                RUTGERS(DIGITAL CLASSROOM SERVICES             65 DAVIDSON RD                     ROOM 302                PISCATAWAY                                          NJ      08854                5/21/2020
              Service Contract                ERMENEGILDO ZEGNA CORPORATION                  100 WEST FOREST AVENUE             UNIT A                  ENGLEWOOD                                           NJ      07631‐4033           5/21/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           6/12/2020




                                                                                                                                                                                     Page 57 of 101
              Service Contract                NEW YORK STOCK EXCHANGE,INC.                   20 BROAD STREET                    9TH FLOOR               NEW YORK                                            NY      10005                6/24/2020
              Service Contract                PRINCETON THEOLOGICAL SEMINARY                 64 MERCER STREET                   TEMPLETON HALL          PRINCETON                                           NJ      08542                 7/1/2020
              Service Contract                CHURCH PENSION GROUP SERVICES CORPORATION      19 EAST 34TH STREET                                        NEW YORK                                            NY      10016                7/17/2020
              Service Contract                Heineken USA                                   360 Hamilton Ave.                  12th Floor              White Plains                                        NY      10601                7/17/2020
              Service Contract                CERTARA USA, INC.                              100 OVERLOOK CENTER                SUITE 100               PRINCETON                                           NJ      08540                7/17/2020
              Service Contract                TRUSTEES OF NEWARK ACADEMY                     91 SOUTH ORANGE AVE                                        LIVINGSTON                                          NJ      07039                7/17/2020
              Service Contract                RUTGERS‐THE STATE UNIVERSITY                   65 DAVIDSON ROAD                   ROOM 302                PISCATAWAY                                          NJ      08854‐5602           7/18/2020
              Service Contract                RUTGERS‐THE STATE UNIVERSITY                   65 DAVIDSON ROAD                   ROOM 302                PISCATAWAY                                          NJ      08854‐5602           7/24/2020
              Service Contract                WELLS FARGO CORPORATE PROPERTIES GROUP         461 From Road                                              Paramus                                             NJ      07652                7/29/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           7/29/2020
              Service Contract                ATLANTIC HEALTH                                LIBERTY SCIENCE CENTER SVC CONTR   99 BEAUVIOR AVENUE      SUMMIT                                              NJ      07901                7/31/2020
              Service Contract                RUTGERS‐THE STATE UNIVERSITY                   65 DAVIDSON ROAD                   ROOM 302                PISCATAWAY                                          NJ      08854‐5602           8/13/2020
              Service Contract                MUNICH REINSURANCE AMERICA, INC.               555 COLLEGE ROAD EAST                                      PRINCETON                                           NJ      08543                8/13/2020
              Service Contract                INTERNATIONAL SOS                              111 TOWN SQUARE PLACE              4TH FL SUITE 415        JERSEY CITY                                         NJ      07310                8/20/2020
              Service Contract                S.T Rud Construction Corp                      ONE BRYANT PARK                                            NEW YORK                                            NY      10036                8/28/2020
              Service Contract                NYU LAW/INFORMATION TECHNOLOGY                 726 BROADWAY                       9TH FLOOR               NEW YORK                                            NY      10003‐9580           8/28/2020
              Service Contract                ARKADIN ‐ US                                   437 MADISON AVE                    27TH FL                 NEW YORK                                            NY      10022                8/29/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           9/23/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           9/23/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281           9/23/2020
              Service Contract                UNIVERSITY OF PENNSYLVANIA                     3451 WALNUT STREET                 RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                      Desc M            PA      19104‐6281           9/23/2020
Service Contract   UNIVERSITY OF PENNSYLVANIA                 3451 WALNUT STREET            RM 440 ‐ FRANKLIN BUILDIPHILADELPHIA                                        PA      19104‐6281   9/23/2020
Service Contract   PRUDENTIAL FINANCIAL                       213 WASHINGTON STREET         6TH FLOOR               NEWARK                                              NJ      07102        9/23/2020
Service Contract   WELLS FARGO CORPORATE PROPERTIES GROUP     190 RIVER ROAD                                        SUMMIT                                              NJ      07901        9/27/2020
Service Contract   WELLS FARGO CORPORATE PROPERTIES GROUP     190 RIVER ROAD                                        SUMMIT                                              NJ      07901        9/27/2020
Service Contract   WELLS FARGO CORPORATE PROPERTIES GROUP     190 RIVER ROAD                                        SUMMIT                                              NJ      07901        9/27/2020
Service Contract   CITCO (USA) HOLDINGS INC.                  5900 N ANDEREWS AVE STE 700                           FORT LAUDERDALE                                     FL      33309        9/29/2020
Service Contract   KEAN UNIVERSITY                            1000 MORRIS AVE                                       UNION                                               NJ      07083        9/30/2020
Service Contract   NEWGRANGE CONSTRUCTION COMPANY             104 EAST 25TH STREET                                  NEW YORK                                            NY      10010        9/30/2020
Service Contract   WACHTELL, LIPTON, ROSEN & KATZ             51 WEST 52ND STREET           28TH FLOOR              NEW YORK                                            NY      10019        10/7/2020
Service Contract   JOHNSON & JOHNSON SERVICES                 1 JOHNSON & JOHNSON PLAZA                             NEW BRUNSWICK                                       NJ      08933        11/15/2020
Service Contract   TEMPLE SHAARAY TEFILA                      250 EAST 79TH STREET                                  NEW YORK                                            NY      10075        11/28/2020
Service Contract   INDEX EXCHANGE                             20 W 22ND ST STE 1101         ST STE 501              NEW YORK                                            NY      10010        11/30/2020
Service Contract   SKANSKA NY                                 EMPIRE STATE BUILDING         350 FIFTH AVENUE 32ND FNEW YORK                                             NY      10118        12/4/2020
Service Contract   NEW YORK GIANTS FOOTBALL GIANTS            1925 GIANTS DRIVE                                     EAST RUTHERFORD                                     NJ      07073        3/28/2021
Service Contract   DIMENSION DATA NORTH AMERICA INC.          499 THORNALL STREET           3RD FLOOR               EDISON                                              NJ      08837        4/30/2021




                                                                                                                                                      Case 20-11768-CMG
Service Contract   Whitney Museum of American Art             99 Gansevoort Street                                  New York                                            NY      10014        4/30/2021
Service Contract   UNIVERSITY OF PENNSYLVANIA HEALTH SYSTEM   3400 CIVIC CENTER BLVD        JMED BLDG 421           PHILADELPHIA                                        PA      19104        10/9/2021
Service Contract   JP MORGAN CHASE & CO CHASE TV              277 PARK AVENUE               2nd FLOOR               NEW YORK                                            NY      10172        11/14/2021
Service Contract   JP MORGAN CHASE & CO CHASE TV              277 PARK AVENUE               2nd FLOOR               NEW YORK                                            NY      10172        11/15/2021
Service Contract   INTERACTIVE CORPORATION ‐ IAC              555 WEST 18TH STREET                                  NEW YORK                                            NY      10011        4/10/2029




                                                                                                                               Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
                                                                                                                                    Document     Page 58 of 101
                                                                                                                                                      Desc M
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                           Desc Main
                                                            Document     Page 59 of 101
 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Al Berlin                         8 Grouse Rd                                       Wells Fargo Bank,                  D   2.1
                                               Warren, NJ 07059                                  N.A.                               E/F
                                                                                                                                    G




    2.2      Dave Berlin                       13 Stoningham Dr                                  Wells Fargo Bank,                  D   2.1
                                               Warren, NJ 07059                                  N.A.                               E/F
                                                                                                                                    G




Official Form 206H                                                       Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                      Desc Main
                                                            Document     Page 60 of 101



 Fill in this information to identify the case:

 Debtor name         Video Corporation of America

 United States Bankruptcy Court for the:            DISTRICT OF NEW JERSEY

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                             $1,791,405.37
       From 1/01/2020 to Filing Date
                                                                                                   Other    Gross Revenue


       For prior year:                                                                             Operating a business                           $44,651,330.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other    Gross Revenue


       For year before that:                                                                       Operating a business                           $50,333,367.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other    Gross Revenue

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                            Desc Main
                                                            Document     Page 61 of 101
 Debtor       Video Corporation of America                                                              Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               SEE ATTACHED RIDER                                                                      $11,403,083.82                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    SEE ATTACHED RIDER                                                                          $808,839.89


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                       Desc Main
                                                            Document     Page 62 of 101
 Debtor        Video Corporation of America                                                                 Case number (if known)




           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                     Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss      Value of property
       how the loss occurred                                                                                                                                lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates            Total amount or
                 the transfer?                                                                                                                           value
                 Address
       11.1.     WASSERMAN, JURISTA &
                 STOLZ, P.C.
                 110 Allen Road
                 Suite 304
                 Basking Ridge, NJ 07920                             Attorney Fees and filing fee                              1/29/2020            $50,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers        Total amount or
                                                                                                                         were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

                Who received transfer?                           Description of property transferred or                     Date transfer       Total amount or
                Address                                          payments received or debts paid in exchange                was made                     value

 Part 7:       Previous Locations

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                      Desc Main
                                                            Document     Page 63 of 101
 Debtor        Video Corporation of America                                                             Case number (if known)



14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     8E Veronica Ave.                                                                                          storage units thru 4/31/20
                 Somerset, NJ 08873

       14.2.     7 Penn Plaza                                                                                              NY office thru 2/28/21
                 Suite 550
                 New York, NY 10001

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services           If debtor provides meals
                                                                 the debtor provides                                                    and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Lincoln Financial                                                                          EIN: 193AA

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Lincoln Financial                                                                          EIN: 192AA

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                       Yes. Fill in below:
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                    Desc Main
                                                            Document     Page 64 of 101
 Debtor        Video Corporation of America                                                             Case number (if known)



                    Name of plan                                                                               Employer identification number of the plan
                    Voya Financial Plan                                                                        EIN: 816192

                    Has the plan been terminated?
                      No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    ADP Retirement Center                                                                      EIN: 470258

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was            Last balance
              Address                                            account number           instrument                  closed, sold,           before closing or
                                                                                                                      moved, or                        transfer
                                                                                                                      transferred
       18.1.     PNC Bank                                        XXXX-9059                   Checking                 10/31/19                              $0.00
                 One Financial Parkway                                                       Savings
                 Kalamazoo, MI 49009
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address
       Millington Savings Bank                                       Debtor                               empty, will be closed on 2/2/20         No
       1924 Washington Valley Rd                                                                                                                  Yes
       Martinsville, NJ 08836


20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                           Desc Main
                                                            Document     Page 65 of 101
 Debtor      Video Corporation of America                                                               Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                    Desc Main
                                                            Document     Page 66 of 101
 Debtor      Video Corporation of America                                                               Case number (if known)



       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Pat Balestrieri                                                                                                     2018-2020
                    7 Veronica Ave
                    Somerset, NJ 08873

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Tucker Fornale & Associates, LLC
                    100 Morris Ave., Suite 205
                    Springfield, NJ 07081

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Avid Technology
                    280 No. Bernardo Ave
                    Mountain View, CA 94043
       26d.2.       Crestron Electronics, Inc.
                    101 Broadway
                    Cresskill, NJ 07626
       26d.3.       Anixter
                    PO Box 847428
                    Dallas, TX 75284-7428
       26d.4.       Ingram Micro
                    1759 Wehrie Drive
                    Williamsville, NY 14221
       26d.5.       Extron Electronics
                    1025 E. Ball Road
                    Anaheim, CA 92805
       26d.6.       ADI
                    107 Corporate Blvd.
                    Suites E & F
                    South Plainfield, NJ 07080
       26d.7.       Wells Fargo
                    PO Box 6434
                    Carol Stream, IL 60197-6434
       26d.8.       Pat Balestrieri
                    7 Veronica Ave
                    Somerset, NJ 08875-5480
       26d.9.       ScanSource
                    6 Logue Ct.
                    Greenville, SC 29615

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                     Desc Main
                                                            Document     Page 67 of 101
 Debtor      Video Corporation of America                                                               Case number (if known)




27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Albert Berlin                                  8 Grouse Road                                       Officer                               14.22%
                                                      Warren, NJ 07059

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       David Berlin                                   13 Stoningham Dr.                                   Officer                               9.05%
                                                      Warren, NJ 07059

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Dolores Berlin                                 8 Grouse Road                                       Treasurer                             0%
                                                      Warren, NJ 07059

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Albert J Berlin and Dolores                    Irrevocable Trust I                                 ownership                             76.50%
       Berlin                                         8 Grouse Rd
                                                      Warren, NJ 07059
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Herman & Joan Schwartz                                                                             Ownership                             .25%




29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                    Desc Main
                                                            Document     Page 68 of 101
 Debtor      Video Corporation of America                                                               Case number (if known)



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                            Desc Main
                                                            Document     Page 69 of 101
 Debtor      Video Corporation of America                                                               Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 3, 2020

 /s/ David Berlin                                                       David Berlin
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         President

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 70 of 101




                      RIDER TO SOFA #3
Vendor Name                         PayDate         Original DocumenColum Remittance Address 1             Remittance Add Remittance City                                     RemittanceRemittance Zip Code
DANA L. CAULFIELD                         1/18/2020        $6,569.95      109 SOUTHWOOD DRIVE                             OLD BRIDGE                                          NJ        08857
GRAYBAR ELECTRIC CO.                       1/1/1900        $6,711.85      PO BOX 414396                                   BOSTON                                              MA        02241‐4396
GRAYBAR ELECTRIC CO.                      12/4/2019        $6,711.85      PO BOX 414396                                   BOSTON                                              MA        02241‐4396
B+H PHOTO, INC.                         11/19/2019         $6,749.36      420 NINTH AVE.                                  NEW YORK                                            NY        10001
AMAZON.COM                              11/19/2019         $6,749.36      PO Box 9020                                     Des Moines                                          IA        50368
Integr8 Audiovisual                     11/29/2019         $6,912.00      171 E Lake Drive                                Roswell                                             GA        30075
Neurilink LLC                           10/30/2019         $6,963.05      623 S. AMERICANA BLVD                           BOISE                                               ID        83702
SYNNEX CORPORATION                      11/15/2019         $7,021.24      PO BOX 406748                                   ATLANTA                                             GA        30384‐6748
AMERICAN MUSIC & SOUND                     1/1/1900        $7,159.21      DEPT. CH 19849                                  PALATINE                                            IL        60055‐9849
Ingram Micro                            11/16/2019         $7,488.48      P.O. BOX 90350                                  CHICAGO                                             IL        60696‐0350
BROADFIELD DISTRIBUTION                 11/26/2019         $7,496.25      179 Liberty Ave                                 Mineola                                             NY        11501
SYNNEX CORPORATION                        12/2/2019        $7,745.66      PO BOX 406748                                   ATLANTA                                             GA        30384‐6748




                                                                                                                                                                   Case 20-11768-CMG
SHURE                                     11/6/2019        $7,781.45      PO BOX 99265                                    CHICAGO                                             IL        60693‐9265
AVI Systems                                1/1/1900        $7,825.00      NW 8393                          P.O Box 1450 Minneapolis                                           MN        55485‐8393
AVI Systems                             12/12/2019         $7,825.00      NW 8393                          P.O Box 1450 Minneapolis                                           MN        55485‐8393
SHURE                                   10/20/2019         $7,875.50      PO BOX 99265                                    CHICAGO                                             IL        60693‐9265
ROBOTECH CAD SOLUTIONS                    11/3/2019        $7,895.00      2 MARINEVIEW PLAZA                              HOBOKEN                                             NJ        07030
Bay Tech Design Group                     11/6/2019        $8,000.00      123 Freedom Hills Dr.                           Barnegat                                            NJ        08005
Synergy Productions LLC                 10/25/2019         $8,000.00      125 BAILEYS MILL ROAD                           MORRISTOWN                                          NJ        07960
Herman Integration Services             11/29/2019         $8,056.00      10110 USA TODAY WAY                             MIRAMAR                                             FL        33025
SHOREVIEW DISTRIBUTION                  11/30/2019         $8,275.00      69 Elm Street                                   Foxboro                                             MA        02035
DELL ACCOUNT                            11/11/2019         $8,384.74      PO BOX 643561                                   PITTSBURGH                                          PA        15264‐3561
GENELEC INC.                               1/1/1900        $8,433.24      PO Box 4110                                     Woburn                                              MA        01888‐4110
CABLEVISION LIGHTPATH                   12/13/2019         $8,475.88      PO BOX 360111                                   PITTSBURGH                                          PA        15251‐6111




                                                                                                                                            Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
Phoenix Management Services, LLC           1/1/2020        $8,775.00
BARCO INC.                              11/29/2019         $8,900.00      P.O BOX 930426                                  ATLANTA                                             GA             31193
T2 SUPPLY                                 12/5/2019        $9,183.92      24263 Network Place                             Chicago                                             IL             60673‐1242
SYNNEX CORPORATION                        1/14/2020        $9,188.00      PO BOX 406748                                   ATLANTA                                             GA             30384‐6748




                                                                                                                                                 Document
SYNNEX CORPORATION                        11/6/2019        $9,189.30      PO BOX 406748                                   ATLANTA                                             GA             30384‐6748
CRESTRON ELECTRONICS, INC.              11/17/2019         $9,200.00      PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
CRESTRON ELECTRONICS, INC.                 1/1/1900        $9,200.00      PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
Ingram Micro                              11/6/2019        $9,343.42      P.O. BOX 90350                                  CHICAGO                                             IL             60696‐0350
ROBOTECH CAD SOLUTIONS                    1/25/2020        $9,388.00      2 MARINEVIEW PLAZA                              HOBOKEN                                             NJ             07030
SHURE                                     12/2/2019        $9,720.40      PO BOX 99265                                    CHICAGO                                             IL             60693‐9265
A‐V Services, Inc.                         1/1/1900        $9,844.09      99 Fairfield Rd                                 Fairfield                                           NJ             07004




                                                                                                                                                              Page 71 of 101
A‐V Services, Inc.                        12/5/2019        $9,844.09      99 Fairfield Rd                                 Fairfield                                           NJ             07004
DELL ACCOUNT                            12/19/2019         $9,879.13      PO BOX 643561                                   PITTSBURGH                                          PA             15264‐3561
Wasserman, Jurista & Stoltz, P.C.       11/22/2019        $10,000.00      225 Millburn Ave. Suite 207      PO BOX 1029    Millburn                                            NJ             07041
Phoenix Management Services, LLC           1/2/2020       $10,112.50
NEW JERSEY SALES TAX                    11/20/2019        $10,157.00      PO BOX 999                                      TRENTON                                             NJ             08646‐0999
FORECAST CONSOLES                       12/21/2019        $10,220.40      681 Old Willets Path                            Hauppauge                                           NY             11788
WOHLER TECHNOLOGIES, INC.               11/30/2019        $10,250.37      31055 HUNTWOOD AVE                              HAYWARD                                             CA             94544
BEACON HILL STAFFING GROUP, LLC         10/31/2019        $10,260.00      P.O. BOX 846193                                 BOSTON                                              MA             02284
FOREST ELECTRIC CORP                    11/23/2019        $10,320.00      1375 BROADWAY                    7TH FLOOR      NEW YORK                                            NY             10018
Phoenix Management Services, LLC        11/21/2019        $10,336.20
LIBERTY WIRE & CABLE, INC.              12/30/2019        $10,374.00      3453 Solution Center                            CHICAGO                                             IL             60677‐3004
CRESTRON ELECTRONICS, INC.              11/30/2019        $10,400.00      PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
SHURE                                   11/20/2019        $10,450.00      PO BOX 99265                                    CHICAGO                                             IL             60693‐9265
MILESTONE AV TECHNOLOGIES               11/17/2019        $10,659.70      15457 COLLECTIONS CENTER DRIVE                  CHICAGO                                             IL             60693
MILESTONE AV TECHNOLOGIES               11/22/2019        $10,842.10      15457 COLLECTIONS CENTER DRIVE                  CHICAGO                                             IL             60693
Coranet                                 11/28/2019        $10,987.36      405 PARK AVENUE                  16TH FLOOR     New York                                            NY             10022
Ingram Micro                              11/9/2019       $11,000.67      P.O. BOX 90350                                  CHICAGO                                             IL             60696‐0350
PEPPER DASH TECHNOLOGY                  10/18/2019        $11,168.75      27 CONGRESS STREET               SUITE 104      SALEM                                               MA             01970

                                                                                                                                                                   Desc M
Chase Card Services                        12/10/2019   $11,339.53   PO BOX 1423                                     Charlotte                                           NC             28201‐1423
CRESTRON ELECTRONICS, INC.                 11/29/2019   $11,760.00   PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
Handle With Care Express                    12/6/2019   $11,900.00   PO Box 649                                      Bound Brook                                         NJ             08805
TOUR MASTERS PRODUCTIONS INC                11/5/2019   $12,000.00   One American Way                                Spotswood                                           NJ             08884
Spectra Logic Corporation                  12/15/2019   $12,426.68   PO BOX 912332                                   DENVER                                              CO             80291‐2332
Spectra Logic Corporation                    1/1/1900   $12,426.68   PO BOX 912332                                   DENVER                                              CO             80291‐2332
SHURE                                       12/5/2019   $12,433.60   PO BOX 99265                                    CHICAGO                                             IL             60693‐9265
PEPPER DASH TECHNOLOGY                     10/10/2019   $12,540.00   27 CONGRESS STREET               SUITE 104      SALEM                                               MA             01970
CRESTRON ELECTRONICS, INC.                 11/30/2019   $12,550.00   PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
Robert McEvoy                                1/4/2020   $12,747.01
MIDDLE ATLANTIC PRODUCTS                   12/27/2019   $13,565.12   15457 Collections Center Drive                  Chicago                                             IL             60693
BEACON HILL STAFFING GROUP, LLC             12/5/2019   $13,590.00   P.O. BOX 846193                                 BOSTON                                              MA             02284
ATLANTIS PARTNERS                           11/3/2019   $13,900.00   PO BOX 526                                      BOONTON                                             NJ             07005




                                                                                                                                                              Case 20-11768-CMG
YORK TELECOM CORPORATION                    1/16/2020   $13,948.56   81 Corbett Way                                  EATONTOWN                                           NJ             07724
EXTRON ELECTRONICS                         11/19/2019   $14,032.01   PO BOX 514670                                   LOS ANGELES                                         CA             90051‐4670
Chase Card Services                        11/12/2019   $14,497.70   PO BOX 1423                                     Charlotte                                           NC             28201‐1423
EXTRON ELECTRONICS                         11/12/2019   $14,573.17   PO BOX 514670                                   LOS ANGELES                                         CA             90051‐4670
T2 SUPPLY                                  11/27/2019   $14,616.60   24263 Network Place                             Chicago                                             IL             60673‐1242
CRESTRON ELECTRONICS, INC.                 11/17/2019   $14,700.00   PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
CRESTRON ELECTRONICS, INC.                   1/1/1900   $14,700.00   PO BOX 932917                                   ATLANTA                                             GA             31193‐2917
SENNHEISER                                 10/31/2019   $14,760.14   PO BOX 416611                                   BOSTON                                              MA             02241‐6611
SHURE                                       12/5/2019   $15,196.20   PO BOX 99265                                    CHICAGO                                             IL             60693‐9265
T2 SUPPLY                                   12/8/2019   $15,302.20   24263 Network Place                             Chicago                                             IL             60673‐1242
Mersive Solstice Perpetual                  11/3/2019   $15,328.70   DEPT CH 10853                                   PALATINE                                            CO             60055‐0853
RPVisual Solutions                           1/1/1900   $15,412.50   1275 S Lewis St                                 Anaheim                                             CA             92805




                                                                                                                                       Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
Phoenix Management Services, LLC           12/18/2019   $15,587.50
Christie Digital                             1/1/1900   $15,800.00   10550 Camden Drive                              Cypress                                             CA             90630
Christie Digital                           12/12/2019   $15,800.00   10550 Camden Drive                              Cypress                                             CA             90630
Phoenix Management Services, LLC           11/16/2019   $15,995.86




                                                                                                                                            Document
BEACON HILL STAFFING GROUP, LLC            10/30/2019   $16,640.00   P.O. BOX 846193                                 BOSTON                                              MA             02284
MILESTONE AV TECHNOLOGIES                   11/7/2019   $16,877.45   15457 COLLECTIONS CENTER DRIVE                  CHICAGO                                             IL             60693
THE PROFESSIONAL MONITOR COMPANY USA LLC     1/1/1900   $16,900.00   17922 SKY PARK CIRCLE          SUITE H          IRVINE                                              CA             92614
Digital Media Systems Inc.                 11/12/2019   $16,971.81   609 NORTH MACQUESTEN PARKWAY                    MT. NERNON                                          NY             10552
Digital Media Systems Inc.                   1/1/1900   $16,971.81   609 NORTH MACQUESTEN PARKWAY                    MT. NERNON                                          NY             10552
THE DAK GROUP                               12/7/2019   $17,000.00   195 Route 17 South                              ROCHELLE PARK                                       NJ             07662
JVC                                        11/11/2019   $17,056.00   P.O. Box 50393                                  LOS ANGELES                                         CA             90074‐0393




                                                                                                                                                         Page 72 of 101
Herman Integration Services                11/30/2019   $17,320.42   10110 USA TODAY WAY                             MIRAMAR                                             FL             33025
NEW JERSEY SALES TAX                       12/20/2019   $17,325.93   PO BOX 999                                      TRENTON                                             NJ             08646‐0999
Leon Speakers                              10/15/2019   $17,529.00   715 West Ellsworth Rd                           Ann Arbor                                           MI             48108
Phoenix Management Services, LLC           12/19/2019   $17,875.00
CUSTOM DISPLAY SOLUTIONS                     1/1/1900   $17,880.00   2926 West Pendleton Ave.                       Santa Ana                                            CA             92704
CUSTOM DISPLAY SOLUTIONS                   12/12/2019   $17,880.00   2926 West Pendleton Ave.                       Santa Ana                                            CA             92704
TOUR MASTERS PRODUCTIONS INC               10/19/2019   $18,000.00   One American Way                               Spotswood                                            NJ             08884
CRESTRON ELECTRONICS, INC.                   1/1/1900   $18,200.00   PO BOX 932917                                  ATLANTA                                              GA             31193‐2917
PEPPER DASH TECHNOLOGY                      10/2/2019   $18,287.75   27 CONGRESS STREET               SUITE 104     SALEM                                                MA             01970
SYNNEX CORPORATION                         11/29/2019   $18,724.52   PO BOX 406748                                  ATLANTA                                              GA             30384‐6748
ControlWorks Consulting, LLC                 1/1/1900   $18,870.00   701 Beta Drive # 22                            Mayfield Village                                     OH             44143
ControlWorks Consulting, LLC               12/13/2019   $18,870.00   701 Beta Drive # 22                            Mayfield Village                                     OH             44143
GALLERY                                      1/1/1900   $18,945.70   8 SOMERSET GARDENS/HIGHGATE      HIGHGATE VILLALONDON N65EQ                                                        09459
GALLERY                                    12/12/2019   $18,945.70   8 SOMERSET GARDENS/HIGHGATE      HIGHGATE VILLALONDON N65EQ                                                        09459
EVOKO UMLIMITED AB                           1/1/1900   $18,998.50   P.O. BOX 425                                   SPICELAND                                            IN             47385
Chase Card Services                         10/9/2019   $19,413.62   PO BOX 1423                                    Charlotte                                            NC             28201‐1423
ATLANTIS PARTNERS                           11/3/2019   $20,000.00   PO BOX 526                                     BOONTON                                              NJ             07005
Phoenix Management Services, LLC            11/3/2019   $20,000.00

                                                                                                                                                              Desc M
Wasserman, Jurista & Stoltz, P.C.   12/27/2019   $20,000.00   225 Millburn Ave. Suite 207      PO BOX 1029   Millburn                                                   NJ             07041
CUSTOM DISPLAY SOLUTIONS              1/1/1900   $20,530.00   2926 West Pendleton Ave.                       Santa Ana                                                  CA             92704
CUSTOM DISPLAY SOLUTIONS            12/15/2019   $20,530.00   2926 West Pendleton Ave.                       Santa Ana                                                  CA             92704
AUDIO INCORPORATED                  12/12/2019   $20,570.00   170‐172 WEST WESTFIELD AVE                     ROSELLE PARK                                               NJ             07204
AUDIO INCORPORATED                    1/1/1900   $20,570.00   170‐172 WEST WESTFIELD AVE                     ROSELLE PARK                                               NJ             07204
B&G Electric Contractors             11/8/2019   $20,766.73   7100 New Horizons Blvd                         North Amityville                                           NY             11701
SYNNEX CORPORATION                  11/22/2019   $21,269.50   PO BOX 406748                                  ATLANTA                                                    GA             30384‐6748
Phoenix Management Services, LLC    12/11/2019   $21,858.22
DetaiLED Solutions, LLC              10/3/2019   $22,213.51   1177 Powder Springs Street                     Marrietta                                                  GA             30064
Phoenix Management Services, LLC    12/26/2019   $23,387.20
PEPPER DASH TECHNOLOGY               10/2/2019   $23,411.25   27 CONGRESS STREET               SUITE 104     SALEM                                                      MA             01970
A‐V Services, Inc.                  11/27/2019   $24,560.17   99 Fairfield Rd                                Fairfield                                                  NJ             07004
A‐V Services, Inc.                    1/1/1900   $24,560.17   99 Fairfield Rd                                Fairfield                                                  NJ             07004




                                                                                                                                                             Case 20-11768-CMG
EXTRON ELECTRONICS                  11/23/2019   $24,752.95   PO BOX 514670                                  LOS ANGELES                                                CA             90051‐4670
CUSTOM DISPLAY SOLUTIONS              1/1/1900   $25,102.00   2926 West Pendleton Ave.                       Santa Ana                                                  CA             92704
CUSTOM DISPLAY SOLUTIONS            12/15/2019   $25,102.00   2926 West Pendleton Ave.                       Santa Ana                                                  CA             92704
Robert McEvoy                       12/27/2019   $25,307.77
AVID TECHNOLOGY, INC.               11/29/2019   $26,080.30   PO BOX 203339                                  DALLAS                                                     TX             75320‐3339
YORK TELECOM CORPORATION             1/18/2020   $27,164.80   81 Corbett Way                                 EATONTOWN                                                  NJ             07724
Show Sage LLC                         1/1/1900   $27,535.00   11111 Franklin Ave                             Franklin Park                                              IL             60131
PEPPER DASH TECHNOLOGY               11/5/2019   $29,222.80   27 CONGRESS STREET               SUITE 104     SALEM                                                      MA             01970
DALE ELECTRONICS CORP               11/29/2019   $29,484.73   148‐04 95th Avenue                             Jamaica                                                    NY             11435
AVID TECHNOLOGY, INC.               11/28/2019   $29,542.47   PO BOX 203339                                  DALLAS                                                     TX             75320‐3339
Phoenix Management Services, LLC    12/12/2019   $31,081.18
Phoenix Management Services, LLC     12/6/2019   $35,402.50




                                                                                                                                      Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
CRESTRON ELECTRONICS, INC.            1/1/1900   $36,800.00   PO BOX 932917                                  ATLANTA                                                    GA             31193‐2917
CRESTRON ELECTRONICS, INC.          11/17/2019   $36,800.00   PO BOX 932917                                  ATLANTA                                                    GA             31193‐2917
Ingram Micro                        10/30/2019   $36,816.45   P.O. BOX 90350                                 CHICAGO                                                    IL             60696‐0350
YORK TELECOM CORPORATION              1/9/2020   $37,221.23   81 Corbett Way                                 EATONTOWN                                                  NJ             07724




                                                                                                                                           Document
Wellsfargo Commercial C.C.          10/14/2019   $37,497.74
Phoenix Management Services, LLC    11/29/2019   $37,806.22
JEFFREY MANAGEMENT CORP              10/2/2019   $38,286.45   PO BOX 303                                     EMERSON                                                    NJ             07630
Rose Brand                            1/1/1900   $39,400.00   4 Emerson Lane                                 Secaucus                                                   NJ             07094
SHOREVIEW DISTRIBUTION              10/31/2019   $41,501.00   69 Elm Street                                  Foxboro                                                    MA             02035
Electronic Directory Corporation      1/1/1900   $42,745.00   P.O. Box 8127                                  Chicago                                                    IL             60680
Electronic Directory Corporation    11/13/2019   $42,745.00   P.O. Box 8127                                  Chicago                                                    IL             60680




                                                                                                                                                        Page 73 of 101
FOREST ELECTRIC CORP                11/24/2019   $46,920.00   1375 BROADWAY                    7TH FLOOR     NEW YORK                                                   NY             10018
1SOURCE VIDEO                        10/1/2019   $48,152.88   3 CROWN PLAZA                                  HAZLET                                                     NJ             07730
Rose Brand                            1/1/1900   $49,250.00   4 Emerson Lane                                 Secaucus                                                   NJ             07094
BIAMP SYSTEMS                         1/1/1900   $50,000.00   9300 SW Gemeni Dr.                             BEAVERTON                                                  OR             97008
NY STATE SALES TAX                  11/28/2019   $50,975.31
1SOURCE VIDEO                         1/1/1900   $53,714.52   3 CROWN PLAZA                                  HAZLET                                                     NJ             07730
Christie Digital                      1/1/1900   $54,850.54   10550 Camden Drive                             Cypress                                                    CA             90630
PEPPER DASH TECHNOLOGY              11/28/2019   $59,094.25   27 CONGRESS STREET               SUITE 104     SALEM                                                      MA             01970
YORK TELECOM CORPORATION             1/16/2020   $60,149.87   81 Corbett Way                                 EATONTOWN                                                  NJ             07724
Allied Professional Tech              1/1/1900   $63,500.00   22521 Avenida Empresa            Suite 125     Rancho Santa Margarita                                     CA             92688
HARMAN PROFESSIONAL                   1/1/1900   $64,427.89   PO BOX 4438                      CHURCH STREET NEW YORK                                                   NY             10261‐4438
Christie Digital                      1/1/1900   $73,197.32   10550 Camden Drive                             Cypress                                                    CA             90630
NY STATE SALES TAX                  10/26/2019   $76,013.27
ADP HEALTH INSURANCE                 10/4/2019   $76,524.74
Christie Digital                      1/1/1900   $76,802.68   10550 Camden Drive                             Cypress                                                    CA             90630
MIDDLE ATLANTIC PRODUCTS              1/1/1900   $77,239.59   15457 Collections Center Drive                 Chicago                                                    IL             60693
ADP HEALTH INSURANCE                 12/4/2019   $78,228.73
ADP HEALTH INSURANCE                  1/8/2020   $81,095.05

                                                                                                                                                             Desc M
AVID TECHNOLOGY, INC.        11/29/2019      $82,341.17    PO BOX 203339                            DALLAS                                               TX             75320‐3339
Digital Media Systems Inc.   12/12/2019      $85,117.50    609 NORTH MACQUESTEN PARKWAY             MT. NERNON                                           NY             10552
Digital Media Systems Inc.     1/1/1900      $85,117.50    609 NORTH MACQUESTEN PARKWAY             MT. NERNON                                           NY             10552
B&G Electric Contractors      11/8/2019      $89,200.00    7100 New Horizons Blvd                   North Amityville                                     NY             11701
Christie Digital               1/1/1900      $95,149.46    10550 Camden Drive                       Cypress                                              CA             90630
Rose Brand                   11/29/2019      $98,500.00    4 Emerson Lane                           Secaucus                                             NJ             07094
AVID TECHNOLOGY, INC.        12/26/2019     $111,893.35    PO BOX 203339                            DALLAS                                               TX             75320‐3339
CUSTOM DISPLAY SOLUTIONS       1/1/1900     $119,863.00    2926 West Pendleton Ave.                 Santa Ana                                            CA             92704
CUSTOM DISPLAY SOLUTIONS     12/12/2019     $119,863.00    2926 West Pendleton Ave.                 Santa Ana                                            CA             92704
CRESTRON ELECTRONICS, INC.   11/30/2019     $121,329.00    PO BOX 932917                            ATLANTA                                              GA             31193‐2917
Christie Digital             12/11/2019     $124,608.60    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $150,000.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $150,000.00    10550 Camden Drive                       Cypress                                              CA             90630




                                                                                                                                              Case 20-11768-CMG
Christie Digital               1/1/1900     $150,000.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $150,000.00    10550 Camden Drive                       Cypress                                              CA             90630
AMERICAN EXPRESS              11/1/2019     $196,018.54    PO BOX 1270                              NEWARK                                               NJ             07101
Christie Digital               1/1/1900     $200,000.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $200,000.00    10550 Camden Drive                       Cypress                                              CA             90630
FOREST ELECTRIC CORP         11/23/2019     $222,793.00    1375 BROADWAY                7TH FLOOR   NEW YORK                                             NY             10018
T2 SUPPLY                      1/1/1900     $256,772.14    24263 Network Place                      Chicago                                              IL             60673‐1242
T2 SUPPLY                    12/12/2019     $256,772.14    24263 Network Place                      Chicago                                              IL             60673‐1242
Christie Digital               1/1/1900     $539,962.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital             12/12/2019     $539,962.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital             12/12/2019     $539,962.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $539,962.00    10550 Camden Drive                       Cypress                                              CA             90630




                                                                                                                       Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
Christie Digital             12/12/2019     $539,962.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $539,962.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $634,000.00    10550 Camden Drive                       Cypress                                              CA             90630
Christie Digital               1/1/1900     $951,000.00    10550 Camden Drive                       Cypress                                              CA             90630




                                                                                                                            Document
                                          $11,403,083.82




                                                                                                                                         Page 74 of 101
                                                                                                                                              Desc M
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 75 of 101




                      RIDER TO SOFA #4
Vendor Name                         PayDate         Original DocumenColum Remittance Address 1          Remittance AddreRemittance Attenti Remittance Cit Remit Remittance Zip C
Phoenix Management Services, LLC           1/1/2020        $8,775.00
Wasserman, Jurista & Stoltz, P.C.       11/22/2019        $10,000.00      225 Millburn Ave. Suite 207   PO BOX 1029                                                           Millburn   NJ   07041
Phoenix Management Services, LLC           1/2/2020       $10,112.50
Phoenix Management Services, LLC        11/21/2019        $10,336.20
VIDEO CORP OF AMERICA                      1/1/1900       $13,075.00      7 VERONICA AVENUE             P O BOX 5480    ALBERT J BERLIN                                       SOMERSET   NJ   08875‐5480
VIDEO CORP OF AMERICA                      2/9/2019       $13,075.00      7 VERONICA AVENUE             P O BOX 5480    ALBERT J BERLIN                                       SOMERSET   NJ   08875‐5480
Phoenix Management Services, LLC        12/18/2019        $15,587.50
Phoenix Management Services, LLC        11/16/2019        $15,995.86
Phoenix Management Services, LLC        12/19/2019        $17,875.00




                                                                                                                                                            Case 20-11768-CMG
Wasserman, Jurista & Stoltz, P.C.       12/27/2019        $20,000.00      225 Millburn Ave. Suite 207   PO BOX 1029                                                           Millburn   NJ   07041
Phoenix Management Services, LLC          11/3/2019       $20,000.00
Phoenix Management Services, LLC        12/11/2019        $21,858.22
Phoenix Management Services, LLC        12/26/2019        $23,387.20
Phoenix Management Services, LLC        12/12/2019        $31,081.18
Wellsfargo Commercial C.C.                2/15/2019       $32,912.22
Wellsfargo Commercial C.C.                9/17/2019       $35,283.69
Phoenix Management Services, LLC          12/6/2019       $35,402.50
Wellsfargo Commercial C.C.              10/14/2019        $37,497.74
Phoenix Management Services, LLC        11/29/2019        $37,806.22
Wellsfargo Commercial C.C.                3/15/2019       $38,182.89
Wellsfargo Commercial C.C.                1/29/2019       $44,011.84




                                                                                                                                     Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27
Wellsfargo Commercial C.C.                4/30/2019       $50,895.17
Wellsfargo Commercial C.C.                8/21/2019       $51,966.92




                                                                                                                                          Document
Wellsfargo Commercial C.C.                7/22/2019       $62,350.52
Wellsfargo Commercial C.C.                6/13/2019       $72,982.63
Wellsfargo Commercial C.C.                5/15/2019       $78,388.89

                                                         $808,839.89




                                                                                                                                                       Page 76 of 101
                                                                                                                                                            Desc M
            Case 20-11768-CMG                          Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                              Desc Main
                                                            Document     Page 77 of 101
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re       Video Corporation of America                                                                     Case No.
                                                                              Debtor(s)                       Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 48,283.00
             Prior to the filing of this statement I have received                                        $                 48,283.00
             Balance Due                                                                                  $                       0.00

2.     $    1,717.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or any other
               adversary proceeding.
                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     February 3, 2020                                                         /s/ Daniel M. Stolz
     Date                                                                     Daniel M. Stolz
                                                                              Signature of Attorney
                                                                              WASSERMAN, JURISTA & STOLZ, P.C.
                                                                              110 Allen Road
                                                                              Suite 304
                                                                              Basking Ridge, NJ 07920
                                                                              (973) 467-2700 Fax: (973) 467-8126
                                                                              attys@wjslaw.com
                                                                              Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                                        Desc Main
                                                            Document     Page 78 of 101
                                                               United States Bankruptcy Court
                                                                         District of New Jersey
 In re      Video Corporation of America                                                                              Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date February 3, 2020                                                       Signature /s/ David Berlin
                                                                                            David Berlin

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                 Desc Main
                                                            Document     Page 79 of 101




                                                               United States Bankruptcy Court
                                                                     District of New Jersey
 In re      Video Corporation of America                                                          Case No.
                                                                                Debtor(s)         Chapter      11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       February 3, 2020                                        /s/ David Berlin
                                                                     David Berlin/President
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                             Document     Page 80 of 101


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        1 Beyond
                        529 Main St.
                        Suite 109
                        Charlestown, MA 02129


                        1Source Video
                        3 Crown Plaza
                        Hazlet, NJ 07730


                        Abel-Cinetech, Inc.
                        609 Greenwich St.
                        New York, NY 10014


                        ADI
                        107 Corporate Blvd.
                        Suite E & F
                        South Plainfield, NJ 07080


                        Adtech Systems
                        490 Boston Post Road
                        Suite 12
                        Sudbury, MA 01776


                        AFA Protective Systems
                        155 Michael Drive
                        Syosset, NY 11791


                        AJA Video
                        180 Litton Dr.
                        Grass Valley, CA 95945


                        Al Berlin
                        8 Grouse Rd
                        Warren, NJ 07059


                        Allen Visual Systems, Inc.
                        1495 Busch Parkway
                        Buffalo Grove, IL 60089


                        Allied Professional Tech
                        22521 Avenida Empresa
                        Suite 125
                        Rancho Santa Margarita, CA 92688
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 81 of 101



                    Almo
                    2709 Commerce Way
                    Philadelphia, PA 19154


                    Altia Systems
                    10020 North De Anza Blvd
                    Suite 200
                    Cupertino, CA 95014


                    Altitude Staffing
                    2580 Ocean Parkway
                    Suite 2M
                    Brooklyn, NY 11235


                    Amazon.com
                    Coffeyville Ind. Park
                    2654 N. Highway 169
                    Coffeyville, KS 67337


                    American Express
                    PO Box 1270
                    Newark, NJ 07101


                    American Express
                    PO Box 650448
                    Dallas, TX 75265-0448


                    American Express
                    Customer Service
                    P.O. Box 981535
                    El Paso, TX 79998-1535


                    American Music & Sound
                    22020 Claredon St.
                    Suite 305
                    Woodland Hills, CA 91367


                    Ametek Electronics Systems Prot.
                    8001 Knighdale Blvd.
                    Suite 121
                    Knightdale, NC 27545


                    Anixter
                    PO Box 847428
                    Dallas, TX 75284-7428
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 82 of 101



                    Asset Collections, Inc.
                    10505 SW Barbur Blvd.
                    Suite 301
                    Portland, OR 97219


                    Atlantis Partners
                    722 Corneila St.
                    Boonton, NJ 07005-6000


                    Atterotech
                    1315 Directors Row
                    Suite 107
                    Fort Wayne, IN 46808


                    Audio Accessories, Inc.
                    25 Mill St.
                    Marlow, NH 03456


                    Audio Incorporated
                    170-172 West Westfield Ave.
                    Roselle Park, NJ 07204


                    Audio Technica
                    1221 Commerce Dr
                    Stow, OH 44224


                    AUDIX
                    PO Box 4010
                    9400 SW Barber St
                    Wilsonville, OR 97070


                    Auton Motorized Systems
                    24856 Avenue Rockefeller
                    Valencia, CA 91355


                    Avid Technology, Inc.
                    75 Network Dr.
                    Burlington, MA 01803


                    Avteq, Inc.
                    1151 Empire Central
                    Dallas, TX 75247
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 83 of 101



                    B&G Electric Contractors
                    7100 New Horizons Blvd.
                    North Amityville, NY 11701


                    Barclay Brand
                    2401 So. Clinton Avenue
                    South Plainfield, NJ 07080


                    Barco Visual Solutions LLC
                    3240 Town Point Dr.
                    Suite 100
                    Duluth, GA 30097


                    Barco, Inc.
                    11101 Trade Center Drive
                    Suite A
                    Rancho Cordova, CA 95670


                    Bay Tech Design Group
                    123 Freedom Hills Dr.
                    Barnegat, NJ 08005


                    Beacon Hill Staffing Group, LLC
                    99 Cherry Hill Rd
                    Suite 105
                    Parsippany, NJ 07054


                    Biamp Systems
                    9300 SW Gemeni Dr.
                    Beaverton, OR 97008


                    Bittree
                    PO Box 3764
                    Glendale, CA 91221


                    Boris FX/M100
                    65 Franklin St.
                    Suite 400
                    Boston, MA 02110


                    Bosch Communications
                    12000 Portland Ave. South
                    Burnsville, MN 55337
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 84 of 101



                    Bose Corporation
                    145 Pennsylvania Ave.
                    Framingham, MA 01701


                    Broadcast Integration Services
                    32 Ramapo Road
                    Hewitt, NJ 07421


                    Broadfield Distribution
                    179 Liberty Ave.
                    Mineola, NY 11501


                    BTX
                    5 Skyline Dr.
                    Hawthorne, NY 10532


                    C.H. Robinson
                    14701 Charlson Road
                    Suite 1400
                    Eden Prairie, MN 55347


                    Carolyn Heinze
                    148 Clarence St.
                    Port Colborne
                    Ontario CANADA
                    L3K 3G5


                    Central Moving and Storage
                    499 Seventh Ave.
                    17th Floor North
                    New York, NY 10018


                    Chase
                    PO Box 15123
                    Wilmington, DE 19850


                    Chief Manufacturing Inc.
                    8401 Eagle Creek Parkway
                    Suite 700
                    Savage, MN 55378


                    Christie Digital
                    10550 Camden Dr
                    Cypress, CA 90630
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 85 of 101



                    Cintas
                    51 New England Avenue
                    Piscataway, NJ 08854-4142


                    Citipak Delivery Systems
                    1270 Broadway
                    2nd Floor
                    New York, NY 10001


                    Clock Audio
                    2891 Rue Du Meunier Unit 103
                    Vaudreuil-Dorion
                    Quebec CANADA
                    J7V-8P2


                    Comprehensive Video Group
                    80 Little Falls Road
                    Fairfield, NJ 07004


                    Contemporary Research
                    3220 Commander Dr.
                    Suite 102
                    Carrollton, TX 75006


                    ControlWorks Consulting, LLC
                    701 Beta Drive, #22
                    Mayfield Village, OH 44143


                    Convergent Media Sysems
                    4465 Northpark Dr.
                    Suite 400
                    Colorado Springs, CO 80907


                    Coranet
                    2 Washington St.
                    Suite 701
                    New York, NY 10004


                    Creston Electronics, Inc.
                    101 Broadway
                    Cresskill, NJ 07626


                    Crimson AV, LLC
                    1854 Elmdale Ave
                    Glenview, IL 60026
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 86 of 101



                    Dale Electronics Corp.
                    22 W. 19th St.
                    Floor 2
                    New York, NY 10011-4204


                    Dalite Screen Co., Inc.
                    7610 W. Washington St.
                    Indianapolis, IN 46231


                    Dalton Electric, Heating & Cooling
                    1186 Livingston Ave.
                    North Brunswick, NJ 08902


                    Data Projections
                    3036 Rogerdale Road
                    Houston, TX 77042


                    Dave Berlin
                    13 Stoningham Dr
                    Warren, NJ 07059


                    Dickerman Overseas Contracting
                    Unit 3 Adam Business Centre
                    Henson Way,Telford Way Ind. Estate
                    Kettering Northamptonshire
                    NN16 8PX


                    Digital Media Systems, Inc.
                    248 West 35th St.
                    New York, NY 10001


                    Digital Projection
                    55 Chastain Road
                    Suite 115
                    Kennesaw, GA 30144


                    Diversant LLC
                    331 NewmanSprings Rd
                    2nd Fl., Suite 350
                    Red Bank, NJ 07701


                    DNF Controls
                    19770 Bahama St.
                    Northridge, CA 91324
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 87 of 101



                    Dolby Laboratories
                    16841 Collections Center Drive
                    Chicago, IL 60693


                    Draper, Inc.
                    411 S. Pearl St.
                    PO Box 425
                    Spiceland, IN 47385


                    DWI Enterprises
                    11081 Winners Circle
                    Los Alamitos, CA 90720


                    EditShare, LLC
                    3 Brook St.
                    Watertown, MA 02472-2314


                    Eiki International
                    17 New Friendship Road
                    Howell, NJ 07731


                    Enlightened Audio Visual
                    8625 Government Circle
                    Gaithersburg, MD 20877


                    Evertz Microsystems
                    5292 John Lucas Dr.
                    Burlington Ontario
                    CANADA L7L 5Z9


                    Extron Electronics
                    1025 E. Ball Road
                    Anaheim, CA 92805


                    Falgi Carting
                    PO 250
                    Middlesex, NJ 08846


                    Fire Extinghisher Maintenance
                    166 Broadway
                    Staten Island, NY 10310
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 88 of 101



                    Forest Electric Corp.
                    1375 Broadway
                    7th Fl
                    New York, NY 10018


                    FSR, Inc.
                    244 Bergen Blvd.
                    West Paterson, NJ 07424


                    Full Compass
                    9770 Silicon Prairie Parkway
                    Madison, WI 53593


                    Genelec, Inc.
                    16 Passaic Ave.
                    Unit #6
                    Fairfield, NJ 07004


                    Grainger
                    240 Jericho Turnpike
                    New Hyde Park, NY 11040


                    Graybar Electric Co.
                    343 Walsh Drive
                    Parsippany, NJ 07054


                    Haivision Network Video
                    750 Estate Drive
                    Suite 104
                    Deerfield, IL 60015


                    Hal Leonard Corporation
                    7777 West Bluemound Road
                    Milwaukee, WI 53213


                    Hall Research Tech, Inc.
                    1163 Warner Ave
                    Tustin, CA 92780


                    Harman, A Samsung Company
                    4000 Chemical Road
                    Plymouth Meeting, PA 19462
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 89 of 101



                    Hatzel & Buehler, Inc.
                    230 Park Ave.
                    Suite 925
                    New York, NY 10169


                    Heckler Design
                    2115 S. 11th Ave.
                    Suite 120
                    Phoenix, AZ 85007


                    Herman Integration Services
                    8016 Old Contry Road 54
                    New Port Richey, FL 34653


                    Hypertec Systems
                    9300 Route Transcanadienne
                    Saint-Laurent
                    Quebec CANADA
                    H4S 1K5


                    Ingram Micro
                    1759 Wehrie Drive
                    Williamsville, NY 14221


                    Integr8 Audiovisual
                    171 E Lake Dr.
                    Roswell, GA 30075


                    Intercall Telephone
                    PO Box 281866
                    Atlanta, GA 30384-1866


                    Jameco Electronics
                    PO Box 822
                    Belmont, CA 94002


                    JB&A Distribution
                    1050 Northgate Dr.
                    Suite 200
                    San Rafael, CA 94903


                    JVC
                    1700 Valley Road
                    Wayne, NJ 07470
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 90 of 101



                    K-Array USA
                    103 Central St.
                    Suite K
                    Wellesley, MA 02482


                    Kane Communications
                    572 Whitehead Road
                    Suite 201
                    Trenton, NJ 08619


                    KBZ
                    2003 So. Easton Rd.
                    Suite 308
                    Doylestown, PA 18901


                    Kramer Electronics
                    96 Route 173 West
                    Suite 1
                    Hampton, NJ 08827


                    L-COM
                    50 High St., West Mill
                    3rd Fl., Suite #30
                    North Andover, MA 01845


                    Lab Management Network, Inc.
                    4445 Eastgate Mall
                    Suite 200
                    San Diego, CA 92121


                    Leader Instruments Corporation
                    80 Seaview Dr.
                    Secaucus, NJ 07094


                    Lencore Acoustics Corp.
                    1 Crossways Park Drive West
                    Woodbury, NY 11797


                    Leon Speakers
                    715 W. Ellsworth Road
                    Ann Arbor, MI 48108


                    Liberty Wire & Cable, Inc.
                    11675 Ridgeline Dr.
                    Colorado Springs, CO 80921
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 91 of 101



                    Listen Technologies
                    14912 Heritagecrest Way
                    Bluffdale, UT 84065-4818


                    LiveWire Sound and Image
                    84 Center St.
                    Shelton, CT 06484


                    Long Island Consultants
                    22 Bowring Walk
                    Toronto CANADA
                    M3H 5Z8


                    Loud Audio, LLC
                    7939 - Solutions Center
                    Chicago, IL 60677-7009


                    M. Gitlin Co.
                    133 Andrien Road
                    Glen Mills, PA 19342


                    Magewell
                    156 Madison Ave
                    Reading, PA 19605


                    Mariano Press
                    14 Veronica Ave
                    Somerset, NJ 08873


                    Marjet Enterprises, Inc.
                    4433 Renaissance Parkway
                    Warrensville Heights, OH 44128


                    Marshall Electronics, Inc.
                    20608 Madrona Ave.
                    Torrance, CA 90503


                    MAXON Computer, Inc.
                    2640 Lavery Court
                    Suite A
                    Newbury Park, CA 91320
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 92 of 101



                    Mega Services, LLC
                    1870 The Exchange SE
                    Suite 200-89
                    Atlanta, GA 30339


                    Mersive Solstice Perpetual
                    2399 Blake St.
                    Suite 150
                    Denver, CO 80205


                    Metropolitan Audio Visual Co.
                    22923 Quicksilver Dr.
                    Suite 117
                    Sterling, VA 20166


                    Middle Atlantic Products
                    300 Fairfield Rd
                    Fairfield, NJ 07004


                    Midtown Video, Inc.
                    4824 SW 74 Ct.
                    Miami, FL 33155


                    Milestone AV Technologies
                    9433 Science Center Dr.
                    New Hope, MN 55428


                    Mouser Electronics
                    1000 N. Main St.
                    Mansfield, TX 76063


                    National Dust Control
                    200 Blackford Avenue
                    Middlesex, NJ 08846


                    NEC Display Solutions
                    10850 Gold Center Dr.
                    Rancho Cordova, CA 95670


                    Neurilink LLC
                    623 S. Americana Blvd.
                    Boise, ID 83702
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 93 of 101



                    Norstan Communications, Inc.
                    10050 Crosstown Circle
                    Suite 600
                    Eden Prairie, MN 55344


                    NY State Sales Tax
                    JAF Building
                    PO Box 1207
                    New York, NY 10116


                    NY State Sales Tax
                    575 Boices Lane
                    Kingston, NY 12401


                    Peerless Industries, Inc.
                    1980 Hawthorne Ave
                    Melrose Park, IL 60160


                    Pepper Dash Technology
                    27 Congress St.
                    Suite 104
                    Salem, MA 01970


                    Picture Pefect Landscaping
                    1945 Old Amwell Rd.
                    Somerset, NJ 08873


                    Polycom, Inc.
                    4750 Willow Rd.
                    Pleasanton, CA 94588


                    Premier Mounts
                    2620 Palisades Dr.
                    Corona, CA 92882


                    Promax Systems
                    2850 S. Fairview St.
                    Santa Ana, CA 92704


                    Provantage LLC
                    7576 Freedom Ave NW
                    North Canton, OH 44720
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 94 of 101



                    QSC Audio Products
                    1675 McArthur Blvd.
                    Costa Mesa, CA 92626


                    Radiant Technology Group
                    7730 North Central Drive
                    Lewis Center, OH 43035


                    Radio Design Labs
                    659 N. 6th St.
                    Prescott, AZ 86301


                    RCI Custom Products
                    801 North East St.
                    Suite 2A
                    Frederick, MD 21701


                    REMX
                    PO Box 102332
                    Atlanta, GA 30368-2332


                    Robotech CAD Solutions
                    2 Marineview Plaza
                    Hoboken, NJ 08030


                    Rose Brand
                    4 Emerson Lane
                    Secaucus, NJ 07094


                    RPM AVS
                    300 Adam Jenkins Memoria Dr.
                    Suite #1
                    Canton, GA 30115


                    Sachtler
                    14 Progress Drive
                    Shelton, CT 06484


                    Safway Atlantic
                    700 Commercial Ave.
                    Carlstadt, NJ 07072
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 95 of 101



                    Security Search & Consulting
                    370 N. Westlake Blvd.
                    Suite 200
                    Westlake, CA 91362


                    SEE ATTACHED RIDER



                    Sennheiser
                    One Enterprise Drive
                    PO Box 987
                    Old Lyme, CT 06371


                    SF Cable, Inc.
                    28300 Industrial Blvd.
                    Suite F-G
                    Hayward, CA 94545


                    Shoreview Distribution
                    69 Elm St
                    Foxboro, MA 02035


                    Shure
                    PO Box 99265
                    Chicago, IL 60693-9265


                    Sonance
                    991 Calle Amanecer
                    San Clemente, CA 92673


                    Sonic Foundry
                    222 W. Washington Ave.
                    Suite 775
                    Madison, WI 53703


                    Sound Control Technologies
                    22 South Smith St.
                    Norwalk, CT 06855


                    Soundolier
                    1859 Intertech Drive
                    Fenton, MO 63026
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 96 of 101



                    Spectal Logic Corporation
                    6285 Lookout Rd.
                    Boulder, CO 80301


                    Star Lo Communications
                    32 South Jefferson Rd
                    Whippany, NJ 07981


                    Starin
                    Dept. 78746
                    PO Box 78000
                    Detroit, MI 48278-0746


                    starleaf
                    2105 S. Bascom Ave.
                    Suite 160
                    Campbell, CA 95008


                    Stewart Buisness Systems
                    PO Box 789621
                    Philadelphia, PA 19178-9621


                    Stewart Filmscreen Corp.
                    1161 W. Sepulveda Blvd.
                    Torrance, CA 90502


                    StorageDNA, Inc.
                    19900 MacArthur Blvd.
                    Suite 1190
                    Irvine, CA 92614


                    Striano Electric
                    246 Park Ave.
                    New Hyde Park, NY 11040


                    Superior Office Systems
                    19 Gross Ave
                    Edison, NJ 08837


                    Sweetwater Sound, Inc.
                    5501 US Highway 30W
                    Fort Wayne, IN 46818
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 97 of 101



                    Symetrix
                    6408 216th Street SW
                    Mountlake Terrace, WA 98043


                    Synnex Corporation
                    414 Stokes Rd
                    Suite 203
                    Medford, NJ 08055


                    T2 Supply
                    11170 Thompson Ave
                    Lenexa, KS 66219


                    Tech Data Corporation
                    5350 Tech Data Drive
                    Clearwater, FL 33760


                    Technical Necessities (TECNEC)
                    812 Kings Highway
                    Box 397
                    Saugerties, NY 12477


                    Teksystems, Inc.
                    PO Box 198568
                    Atlanta, GA 30384-8568


                    The DAK Group, Ltd.
                    195 Route 17 South
                    Rochelle Park, NJ 07662


                    The Whitlock Group
                    12820 West Creek Parkway
                    Suite M
                    Richmond, VA 23238


                    Thinlabs, Inc.
                    225 Lincoln Hwy.
                    Suite 178
                    Fairless Hills, PA 19030


                    Tightrope Media Systems
                    430 N. 1st Ave.
                    Suite 400
                    Minneapolis, MN 55401
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 98 of 101



                    TOA Electronics, Inc.
                    1350 Bayshore Highway
                    Suite 270
                    Burlingame, CA 94010


                    Toner Cable Equipment, Inc.
                    969 Horsham Road
                    Horsham, PA 19044


                    Tour Masters Productions, Inc.
                    One American Way
                    Spotswood, NJ 08884


                    Uline
                    12575 UIline Drive
                    Pleasant Prairie, WI 53158


                    United Parcel Service
                    PO Box 7247-0244
                    Philadelphia, PA 19170-0001


                    UPS
                    PO Box 7247-0244
                    Philadelphia, PA 19170


                    Velosio
                    1460 Rt. 9 No.
                    Suite 307
                    Woodbridge, NJ 07095


                    Verizon
                    PO Box 4833
                    Trenton, NJ 08650-4833


                    Videxio
                    11951 Freedom Dr.
                    Reston, VA 20190


                    Vision Electric Inc.
                    1400 E. Main St.
                    Torrington, CT 06790
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                         Document     Page 99 of 101



                    VISIX, Inc.
                    230 Scientific Dr.
                    Suite 800
                    Norcross, GA 30092


                    Vistage Worldwide, Inc.
                    11452 El Camino Real
                    Suite 400
                    San Diego, CA 92130


                    Vitec Video Innovations
                    2200 Century Parkway NE
                    Suite 900
                    Atlanta, GA 30345-3150


                    Vitec Videocom, Inc.
                    14 Progress Drive
                    Shelton, CT 06484


                    VSO Marketing, LLC
                    16 Passaic Ave.
                    Unit 6
                    Fairfield, NJ 07004


                    W.B. Mason Company
                    PO Box 111
                    59 Centre St
                    Brockton, MA 02303


                    Water Logic USA, Inc.
                    PO Box 676002
                    Dallas, TX 75267-6002


                    Wells Fargo Bank
                    99 Wood AVe., 3rd Fl.
                    Iselin, NJ 08830


                    Wells Fargo Bank, N.A.
                    99 Wood Ave. So.
                    3rd Fl
                    Iselin, NJ 08830


                    Whirlwind Music Dist., Inc.
                    99 Ling Road
                    Rochester, NY 14612
Case 20-11768-CMG   Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27   Desc Main
                        Document     Page 100 of 101



                    Wohler Technologies, Inc.
                    31055 Huntwood Ave.
                    Hayward, CA 94544


                    WolfVision USA Est., Inc.
                    2055 Sugarloaf Circle
                    Suite 125
                    Duluth, GA 30097


                    Xantech Corporation
                    13100 Telfair Ave
                    2nd Fl.
                    Sylmar, CA 91342


                    XYZ Marketing, Inc.
                    2400 E. Main St.
                    Suite 103
                    Saint Charles, IL 60174


                    Yamaha Corporation of America
                    6600 Orangethorpe Ave.
                    Buena Park, CA 90620


                    Z-Band, Inc.
                    848B North Hanover St.
                    Carlisle, PA 17013
           Case 20-11768-CMG                           Doc 1 Filed 02/03/20 Entered 02/03/20 08:46:27                    Desc Main
                                                           Document     Page 101 of 101



                                                               United States Bankruptcy Court
                                                                       District of New Jersey
 In re      Video Corporation of America                                                                 Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Video Corporation of America in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 3, 2020                                                    /s/ Daniel M. Stolz
 Date                                                                Daniel M. Stolz
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Video Corporation of America
                                                                     WASSERMAN, JURISTA & STOLZ, P.C.
                                                                     110 Allen Road
                                                                     Suite 304
                                                                     Basking Ridge, NJ 07920
                                                                     (973) 467-2700 Fax:(973) 467-8126
                                                                     attys@wjslaw.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
